Exhibit 10.1

COMMON UNIT PURCHASE AGREEMENT

by and among

NOBLE MIDSTREAM PARTNERS LP

and

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     2  

Section 1.1

 

Definitions

     2  

ARTICLE II AGREEMENT TO SELL AND PURCHASE

     11  

Section 2.1

 

Sale and Purchase

     11  

Section 2.2

 

Closing

     11  

Section 2.3

 

Mutual Conditions

     11  

Section 2.4

 

Each Purchaser’s Conditions

     11  

Section 2.5

 

The Partnership’s Conditions

     12  

Section 2.6

 

Partnership Deliveries

     13  

Section 2.7

 

Purchaser Deliveries

     14  

Section 2.8

 

Independent Nature of Purchasers’ Obligations and Rights

     14  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

     14  

Section 3.1

 

Formation and Qualification of the Partnership Entities

     14  

Section 3.2

 

Purchased Units; Capitalization

     15  

Section 3.3

 

No Conflicts

     21  

Section 3.4

 

No Defaults

     21  

Section 3.5

 

Authority

     21  

Section 3.6

 

No Consents

     21  

Section 3.7

 

Authorization, Execution and Delivery of the Common Unit Purchase Agreement

     22  

Section 3.8

 

Authorization, Execution, Delivery and Enforceability of the Registration Rights
Agreement

     22  

Section 3.9

 

Contribution Agreement

     22  

Section 3.10

 

Authorization of Contribution Equity Consideration

     22  

Section 3.11

 

Valid Issuance; No Options or Preemptive Rights of Common Units

     23  

Section 3.12

 

No Registration Rights

     23  

Section 3.13

 

Periodic Reports

     23  

Section 3.14

 

Financial Statements

     23  

Section 3.15

 

Legal Proceedings

     24  

Section 3.16

 

No Material Changes

     24  

Section 3.17

 

Title to Properties

     24  

Section 3.18

 

Rights of Way

     25  

Section 3.19

 

Permits

     25  

Section 3.20

 

Intellectual Property

     25  

Section 3.21

 

Insurance

     26  

Section 3.22

 

No Labor Dispute

     26  

Section 3.23

 

Environmental Compliance

     26  

Section 3.24

 

FERC

     26  

Section 3.25

 

Tax Returns

     27  

Section 3.26

 

ERISA

     27  

 

i



--------------------------------------------------------------------------------

Section 3.27

 

No Employment Law Violations

     27  

Section 3.28

 

Anti-Corruption

     27  

Section 3.29

 

OFAC

     28  

Section 3.30

 

Sanctions

     28  

Section 3.31

 

Certain Fees

     28  

Section 3.32

 

No Side Agreements

     29  

Section 3.33

 

No Registration

     29  

Section 3.34

 

No Integration

     29  

Section 3.35

 

MLP Status

     29  

Section 3.36

 

Qualifying Income of Contributed Interests

     29  

Section 3.37

 

Investment Company

     29  

Section 3.38

 

Disclosure Controls and Procedures

     29  

Section 3.39

 

Internal Controls

     30  

Section 3.40

 

Placement Agent Reliance

     30  

Section 3.41

 

Legal Sufficiency of the Contribution Agreement

     30  

Section 3.42

 

Absence of Price Manipulation

     30  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

     31  

Section 4.1

 

Existence

     31  

Section 4.2

 

Authorization, Enforceability

     31  

Section 4.3

 

No Breach

     31  

Section 4.4

 

Certain Fees

     31  

Section 4.5

 

No Side Agreements

     31  

Section 4.6

 

Investment

     32  

Section 4.7

 

Nature of Purchaser

     32  

Section 4.8

 

Restricted Securities

     32  

Section 4.9

 

Legend

     32  

Section 4.10

 

Partnership Information

     33  

Section 4.11

 

Placement Agent Reliance

     33  

Section 4.12

 

Short Selling

     33  

ARTICLE V COVENANTS

     34  

Section 5.1

 

Taking of Necessary Action

     34  

Section 5.2

 

Other Actions

     34  

Section 5.3

 

Expenses

     35  

Section 5.4

 

Non-Public Information

     35  

Section 5.5

 

Use of Proceeds

     35  

ARTICLE VI INDEMNIFICATION

     35  

Section 6.1

 

Indemnification by the Partnership

     35  

Section 6.2

 

Indemnification Procedure

     35  

ARTICLE VII MISCELLANEOUS

     37  

Section 7.1

 

Interpretation

     37  

 

ii



--------------------------------------------------------------------------------

Section 7.2

 

Survival of Provisions

     37  

Section 7.3

 

No Waiver; Modifications in Writing

     37  

Section 7.4

 

Binding Effect; Assignment

     38  

Section 7.5

 

Confidentiality

     38  

Section 7.6

 

Communications

     38  

Section 7.7

 

Removal of Legend

     39  

Section 7.8

 

Entire Agreement

     40  

Section 7.9

 

Governing Law

     40  

Section 7.10

 

Execution in Counterparts

     40  

Section 7.11

 

Termination

     40  

Section 7.12

 

Recapitalization, Exchanges, Etc. Affecting the Common Units

     41  

 

Schedule A   —    List of Purchasers and Commitment Amounts Exhibit A   —   
Form of Registration Rights Agreement Exhibit B   —    Form of Opinion of
Vinson & Elkins LLP Exhibit C   —    Form of Lock-Up Agreement

 

 

iii



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of November 14, 2019 (this
“Agreement”), is by and among NOBLE MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Partnership”), and each of the purchasers listed on Schedule A
hereof (each a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, Noble Energy, Inc., a Delaware corporation (“Noble”), the Partnership,
Noble Midstream GP LLC, a Delaware limited liability company and the sole
general partner of the Partnership (the “General Partner”), Noble Midstream
Services, LLC, a Delaware limited liability company and a wholly owned
subsidiary of the Partnership (“Noble Midstream Services”), NBL Midstream, LLC,
a Delaware limited liability company and wholly owned subsidiary of Noble (“NBL
Midstream”) and NBL Midstream Holdings LLC, a Delaware limited liability company
(“NBL Holdings”) will enter into the Contribution Agreement (as defined below),
pursuant to which NBL Midstream will, on the terms and subject to the conditions
set forth in the Contribution Agreement, contribute to the Partnership (i) a 60%
limited partner interest (the “Blanco River Interest”) in Blanco River DevCo LP,
a Delaware limited partnership (“Blanco River DevCo”), (ii) a 75% limited
partner interest (the “Green River Interest”) in Green River DevCo LP, a
Delaware limited partnership (“Green River DevCo”), (iii) a 75% limited partner
interest (the “San Juan River Interest”) in San Juan River DevCo LP, a Delaware
limited partnership (“San Juan River DevCo”) and (iv) all of the issued and
outstanding limited liability company interests (the “NBL Holdings Interest”) of
NBL Holdings (collectively, (i), (ii), (iii) and (iv) are referred to herein as
the “Contributed Interests”). Additionally, NBL Midstream and the Partnership,
pursuant to the Contribution Agreement, will cause the General Partner to amend
the Partnership Agreement in order to recapitalize and convert the Incentive
Distribution Rights (“IDRs” or “Incentive Distribution Rights”) into common
units. In consideration for the acquisition of the Contributed Interests and the
IDRs, the Partnership agrees to pay NBL Midstream total aggregate consideration
of $1.6 billion, consisting of cash (the “Cash Consideration”) and common units
(“Common Units”) representing limited partner interests in the Partnership (the
“Unit Consideration”).

WHEREAS, to fund the Cash Consideration for the Contribution (as defined below),
the Partnership desires to sell to the Purchasers, and the Purchasers desire to
purchase from the Partnership, certain Common Units, in accordance with the
provisions of this Agreement; and

WHEREAS, the Partnership and the Purchasers will enter into a registration
rights agreement (the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit A, pursuant to which the Partnership will
provide the Purchasers with certain registration rights with respect to the
Common Units acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Advantage” means Advantage Pipeline Holdings LLC, a Delaware limited liability
company.

“Advantage LLC Agreement” has the meaning specified in Section 3.2(l).

“Advantage Logistics” means Advantage Pipeline Logistics LLC, a Texas limited
liability company.

“Advantage Management” means Advantage Pipeline Management, LLC, a Texas limited
liability company.

“Advantage Pipeline” means Advantage Pipeline, L.L.C., a Texas limited liability
company.

“Advantage Sub LLC Agreement” has the meaning specified in Section 3.2(l).

“Advantage Subsidiaries” means Advantage Pipeline, Advantage Logistics and
Advantage Management.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified in the introductory paragraph.

“Black Diamond” means Black Diamond Gathering LLC, a Delaware limited liability
company.

“Black Diamond Cushing” means Black Diamond Cushing LLC, a Delaware limited
liability company.

“Black Diamond Gathering Holdings” means Black Diamond Gathering Holdings LLC, a
Delaware limited liability company.

“Black Diamond LLC Agreement” has the meaning specified in Section 3.2(v).

“Black Diamond Rockies” means Black Diamond Rockies Midstream LLC, a Delaware
limited liability company.

“Black Diamond Storage” means Black Diamond Rockies Storage and Terminals LLC, a
Delaware limited liability company.

 

2



--------------------------------------------------------------------------------

“Black Diamond Sub LLC Agreement” has the meaning specified in Section 3.2(w).

“Black Diamond Subsidiaries” means Black Diamond, Black Diamond Cushing, Black
Diamond Rockies, Black Diamond Storage and Optimized.

“Blanco River DevCo” has the meaning specified in the recitals.

“Blanco River DevCo GP” means Blanco River DevCo GP LLC, a Delaware limited
liability company.

“Blanco River Interest” has the meaning specified in the recitals.

“Business Day” means a day other than (a) a Saturday or Sunday or (b) any day on
which banks located in New York, New York, U.S.A. are authorized or obligated to
close.

“Cash Consideration” has the meaning specified in the recitals.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Code” means the U.S. Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

“Colorado River DevCo” means Colorado River DevCo LP, a Delaware limited
partnership.

“Colorado River DevCo GP” means Colorado River DevCo GP LLC, a Delaware limited
liability company.

“Commission” means the United States Securities and Exchange Commission.

“Common Carrier Pipelines” has the meaning specified in Section 3.24.

“Common Unit Price” has the meaning specified in Section 2.1(b).

“Common Units” has the meaning specified in the recitals.

“Consent” has the meaning specified in Section 3.6.

“Contributed Interests” has the meaning specified in the recitals.

“Contribution” means, collectively, the contribution, conveyance, transfer and
assignment by NBL Midstream of the Contributed Interests to the Partnership
pursuant to the Contribution Agreement.

“Contribution Agreement” means the Contribution, Conveyance, Assumption and
Simplification Agreement, dated as of November 14, 2019, by and among, Noble,
the Partnership, the General Partner, Midstream Services, NBL Midstream and NBL
Holdings.

 

3



--------------------------------------------------------------------------------

“Delaware Crossing” means Delaware Crossing LLC, a Delaware limited liability
company.

“Delaware Crossing Holdings” means Delaware Crossing Holdings LLC, a Delaware
limited liability company.

“Delaware Crossing LLC Agreement” has the meaning specified in Section 3.2(n).

“Delaware Crossing Operating” means Delaware Crossing Operating LLC, a Delaware
limited liability company.

“Delaware Crossing Sub LLC Agreements” has the meaning specified in
Section 3.2(o).

“Delaware Crossing Subsidiaries” means Delaware Crossing Holdings, Delaware
Crossing Operating and DX Constellation.

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Development Companies” means, collectively, Blanco River DevCo, Colorado River
DevCo, Dos Rios DevCo, Green River DevCo, Gunnison River DevCo, Laramie River
DevCo, San Juan River DevCo and Trinity River DevCo.

“Development Company Operating Agreements” has the meaning specified in the
Section 3.2(l).

“Dos Rios Crude” means Dos Rios Crude Holdings LLC, a Delaware limited liability
company.

“Dos Rios Crude Intermediate” means Dos Rios Crude Intermediate LLC, a Delaware
limited liability company.

“Dos Rios Delaware” means Dos Rios Delaware Holdings LLC, a Delaware limited
liability company.

“Dos Rios DevCo” means Dos Rios DevCo LLC, a Delaware limited liability company.

“Dos Rios Sub LLC Agreement” has the meaning specified in Section 3.2(m).

“Dos Rios Subsidiaries” means Dos Rios Delaware, Dos Rios Crude and Dos Rios
Y-Grade.

“Dos Rios Y-Grade” means Dos Rios Y-Grade Holdings LLC, a Delaware limited
liability company.

“DX Constellation” means DX Constellation LLC, a Delaware limited liability
company.

“Enforceability Exceptions” has the meaning specified in Section 3.7.

 

4



--------------------------------------------------------------------------------

“Environmental Laws” has the meaning specified in Section 3.23.

“EPIC Crude GP” means EPIC Crude Holdings GP, LLC, a Delaware limited liability
company.

“EPIC Crude LP” means EPIC Crude Holdings, LP, a Delaware limited partnership.

“EPIC Crude Operating Agreements” has the meaning specified in Section 3.2(p).

“EPIC Crude Pipeline” means EPIC Crude Pipeline, LP, a Delaware limited
partnership.

“EPIC Crude Subsidiaries” means EPIC Crude Services, EPIC Crude Marketing, EPIC
Crude Terminal, EPIC Pipeline and EPIC Crude Pipeline.

“EPIC Crude Marketing” means EPIC Crude Marketing, LP, a Delaware limited
partnership.

“EPIC Pipeline” means EPIC Pipeline Company, LP, a Delaware limited partnership.

“EPIC Crude Services” means EPIC Crude Services, LP, a Delaware limited
partnership.

“EPIC Crude Terminal” means EPIC Crude Terminal Company, LP, a Delaware limited
partnership.

“EPIC Y-Grade GP” means EPIC Y-Grade GP, LLC, a Delaware limited liability
company.

“EPIC Y-Grade Logistics” means EPIC Y-Grade Logistics, LP, a Delaware limited
partnership.

“EPIC Y-Grade LP” means EPIC Y-Grade, LP, a Delaware limited partnership.

“EPIC Y-Grade Marketing” means EPIC Y-Grade Marketing, LP, a Delaware limited
partnership.

“EPIC Y-Grade Operating Agreements” has the meaning specified in Section 3.2(q).

“EPIC Y-Grade Pipeline” means EPIC Y-Grade Pipeline, LP, a Delaware limited
partnership.

“EPIC Y-Grade Services” means EPIC Y-Grade Services, LP, a Delaware limited
partnership.

“EPIC Y-Grade Subsidiaries” means EPIC Y-Grade Services, EPIC Y-Grade Logistics,
EPIC Y-Grade Marketing and EPIC Y-Grade Pipeline.

“ERISA” has the meaning specified in Section 3.26.

“ERISA Affiliate” has the meaning specified in Section 3.26.

 

5



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“FCPA” has the meaning specified in Section 3.28(a).

“FERC” has the meaning specified in Section 3.24.

“Fundamental Representations” has the meaning specified in Section 7.2.

“GAAP” means generally accepted accounting principles in the United States.

“General Partner” has the meaning specified in the recitals.

“General Partner Interest” has the meaning specified in Section 3.2(e).

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective properties or assets.

“GP LLC Agreement” has the meaning specified in Section 3.2(d).

“GP Subsidiaries” means, collectively, Blanco River DevCo GP, Colorado River
DevCo GP, Green River DevCo GP, Gunnison River DevCo GP, Laramie River DevCo GP,
San Juan River DevCo GP and Dos Rios DevCo.

“GP Subsidiaries LLC Agreements” has the meaning specified in the
Section 3.2(j).

“Green River DevCo” has the meaning specified in the recitals.

“Green River DevCo GP” means Green River DevCo GP LLC, a Delaware limited
liability company.

“Green River Interest” has the meaning specified in the recitals.

“Gunnison River DevCo” means Gunnison River DevCo LP, a Delaware limited
partnership.

“Gunnison River DevCo GP” means Gunnison River DevCo GP LLC, a Delaware limited
liability company.

“Hazardous Materials” has the meaning specified in Section 3.23.

“Incentive Distribution Rights” or “IDRs” means all of the incentive
distribution rights representing limited partner interests in the Partnership.

 

6



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning specified in Section 3.20.

“Investment Company Act” has the meaning specified in Section 3.37.

“Laramie River DevCo” means Laramie River DevCo LP, a Delaware limited
partnership.

“Laramie River DevCo GP” means Laramie River DevCo GP LLC, a Delaware limited
liability company.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
in a transaction intended to create a financing.

“Material Adverse Effect” has the meaning specified in Section 3.1.

“Midstream Services” has the meaning specified in the recitals.

“Midstream Services LLC Agreement” has the meaning specified in Section 3.2(h).

“Money Laundering Laws” has the meaning specified in Section 3.28(b).

“NBL Holdings” has the meaning specified in the recitals.

“NBL Holdings Interest” has the meaning specified in the recitals.

“NBL Midstream” has the meaning specified in the recitals.

“Noble” has the meaning specified in the recitals.

“Noble Entities” means Noble Energy, Inc., a Delaware corporation, and Noble
Energy Services, Inc., a Delaware corporation.

“Noble Midstream Marketing” means Noble Midstream Marketing LLC, a Delaware
limited liability company.

“Noble Midstream Marketing LLC Agreement” has the meaning specified in
Section 3.2(i).

“Noble Midstream Services” is defined in the recitals.

 

7



--------------------------------------------------------------------------------

“NYSE” means The New York Stock Exchange, Inc.

“OFAC” has the meaning specified in Section 3.29.

“Omnibus Agreement” means the Omnibus Agreement, dated September 20, 2016, by
and between the Noble Entities, NBL Midstream, Midstream Services, the General
Partner and the Partnership, as amended to date.

“Operational Services and Secondment Agreement” means the Operational Services
and Secondment Agreement, dated September 20, 2016, by and between the Noble
Entities, Midstream Services, the General Partner and the Partnership.

“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

“Optimized” means Optimized Energy Solutions, LLC, a Delaware limited liability
company

“Organizational Documents” has the meaning specified in Section 3.11.

“Partnership” has the meaning specified in the introductory paragraph.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of September 20, 2016, as
amended to date.

“Partnership Entities” means, collectively, the Partnership, the General Partner
and the Subsidiaries.

“Permits” has the meaning specified in Section 3.19.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Placement Agent Engagement Letter” means that certain Placement Agent
Engagement Letter, dated as of November 7, 2019, among the Partnership and the
Placement Agents.

“Placement Agents” means BofA Securities, Inc. and Citigroup Global Markets,
Inc.

“Plan” has the meaning specified in Section 3.26.

“Press Release” has the meaning specified in Section 5.4.

“Purchase Price” means, with respect to each Purchaser, the dollar amount set
forth opposite such Purchaser’s name in the column titled “Commitment Amount”
set forth on Schedule A hereto, as adjusted in accordance with Section 7.12, if
applicable; provided that in no event shall the Purchase Price applicable to
such Purchaser be increased without the prior written consent of such Purchaser.

 

8



--------------------------------------------------------------------------------

“Purchased Units” means, with respect to each Purchaser, the number of Common
Units (rounded, if necessary, to the nearest whole number) equal to the quotient
of (a) the Purchase Price applicable to such Purchaser divided by (b) the Common
Unit Price.

“Purchaser” and “Purchasers” have the meanings specified in the introductory
paragraph.

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Registration Rights Agreement” has the meaning specified in the recitals.

“Registration Statement” has the meaning specified in the Registration Rights
Agreement.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

“Revolving Credit Facility” means the Credit Agreement, dated as of
September 20, 2016, among Midstream Services, the Partnership, J.P. Morgan Chase
Bank, N.A., as administrative agent, and the guarantors and lenders party
thereto, as amended.

“rights-of-way” has the meaning specified in Section 3.18.

“San Juan River DevCo” has the meaning specified in the recitals.

“San Juan River DevCo GP” means San Juan River DevCo GP LLC, a Delaware limited
liability company.

“San Juan River Interest” has the meaning specified in the recitals.

“Sanctioned Countries” and “Sanctioned Country” have the meaning specified in
the Section 3.30.

“Sanctioned Person” has the meaning specified in the Section 3.29.

“Sanctions” has the meaning specified in Section 3.29.

“SEC Reports” means reports and statements filed by the Partnership under the
Exchange Act and statements filed by the Partnership under the Securities Act
(in the form that became effective), including all amendments, exhibits and
schedules thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

 

9



--------------------------------------------------------------------------------

“Sponsor Units” has the meaning specified in Section 3.2(g).

“Subsidiaries” means, collectively, Midstream Services, Noble Midstream
Marketing, the Development Companies and the GP Subsidiaries.

“Trinity River DevCo” means Trinity River DevCo LLC, a Delaware limited
liability company.

“Unit Consideration” has the meaning specified in the recitals.

“Walled Off Person” has the meaning specified in Section 4.12.

“White Cliffs” means White Cliffs Pipeline, L.L.C., a Delaware limited liability
company.

“White Cliffs LLC Agreement” has the meaning specified in Section 3.2(t).

 

10



--------------------------------------------------------------------------------

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1 Sale and Purchase.

(a) Subject to the terms and conditions hereof, the Partnership hereby agrees to
issue and sell to each Purchaser and each Purchaser hereby agrees, severally and
not jointly, to purchase from the Partnership, its respective Purchased Units,
and each Purchaser agrees, severally and not jointly, to pay the Partnership the
Common Unit Price for each Purchased Unit as set forth in Section 2.1(b) below.

(b) The amount per Common Unit each Purchaser will pay to the Partnership to
purchase the Purchased Units hereunder shall be $20.70 (the “Common Unit
Price”).

Section 2.2 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins LLP, 1001 Fannin
St., Suite 2500 Houston, Texas 77002, or such other location as mutually agreed
by the parties, and upon the first Business Day following the satisfaction or
waiver of the conditions set forth in Sections 2.3, 2.4 and 2.5 (other than
those conditions that are by their terms to be satisfied at the Closing) (the
date of such closing, the “Closing Date”). The parties agree that the Closing
may occur via delivery of facsimiles or photocopies of the Operative Documents
and the closing deliverables contemplated hereby and thereby. Unless otherwise
provided herein, all proceedings to be taken and all documents to be executed
and delivered by all parties at the Closing will be deemed to have been taken
and executed simultaneously, and no proceedings will be deemed to have been
taken or documents executed or delivered until all have been taken, executed or
delivered.

Section 2.3 Mutual Conditions. The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(a) No Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated hereby or makes the
transactions contemplated hereby illegal;

(b) There shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and

(c) The closing of the transactions contemplated by the Contribution Agreement
shall have occurred, or shall occur concurrently with the Closing.

Section 2.4 Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Units, in whole or in part, to the
extent permitted by applicable Law):

(a) The Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;

 

11



--------------------------------------------------------------------------------

(b) (i) The representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or a Material Adverse Effect shall
be true and correct when made and as of the Closing Date and (ii) all other
representations and warranties of the Partnership shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only);

(c) The NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units;

(d) No notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;

(e) The Common Units shall not have been suspended by the Commission or the NYSE
from trading on the NYSE nor shall suspension by the Commission or the NYSE have
been threatened in writing by the Commission or the NYSE;

(f) No Material Adverse Effect shall have occurred and be continuing; and

(g) The Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 2.6.

Section 2.5 The Partnership’s Conditions. The obligation of the Partnership to
consummate the issuance and sale of the Purchased Units to a Purchaser shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):

(a) (i) The representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and (ii) all other representations and warranties of
such Purchaser shall be true and correct in all material respects as of the
Closing Date (except that representations of such Purchaser made as of a
specific date shall be required to be true and correct as of such date only);

(b) A duly executed (i) Internal Revenue Service Form W-9 or (ii) applicable
Internal Revenue Service Form W-8; and

(c) Such Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing, such Purchaser’s closing deliveries described in
Section 2.7.

 

12



--------------------------------------------------------------------------------

Section 2.6 Partnership Deliveries. At the Closing, subject to the terms and
conditions hereof, the Partnership will deliver, or cause to be delivered, to
each Purchaser:

(a) evidence of the Purchased Units credited to book-entry accounts maintained
by the transfer agent of the Partnership (registered in the name of such
Purchaser or its nominee in accordance with its instructions), bearing the
legend or restrictive notation set forth in Section 4.9, free and clear of all
Liens, other than transfer restrictions under the Partnership Agreement and
applicable federal and state securities laws;

(b) the Registration Rights Agreement in the form attached to this Agreement as
Exhibit A, which shall have been duly executed by the Partnership;

(c) A certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Partnership Entities is in good
standing;

(d) An opinion addressed to the Purchasers from Vinson & Elkins LLP, legal
counsel to the Partnership, dated as of the Closing, in the form and substance
attached hereto as Exhibit B;

(e) A certificate, dated the Closing Date and signed by each of the Chief
Executive Officer and the Chief Financial Officer of the General Partner, on
behalf of the Partnership, in their capacities as such, stating that:

(i) The Partnership has performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by the Partnership on or prior to the Closing Date; and

(ii) The representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Material Adverse Effect are true
and correct as of the Closing Date and all other representations and warranties
of the Partnership are true and correct in all material respects as of the
Closing Date (except that representations and warranties made as of a specific
date shall be required to be true and correct as of such date only);

(f) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (i) the Certificate of
Limited Partnership of the Partnership, as amended, and the Partnership
Agreement, (ii) board resolutions authorizing the execution and delivery of the
Operative Documents and the consummation of the transactions contemplated
thereby, including the issuance and sale of the Purchased Units, and (iii) its
incumbent officers authorized to execute the Operative Documents, setting forth
the name and title and bearing the signature of each such officer;

(g) The “lock-up” agreements, each substantially in the form of Exhibit C
hereto, among (i) each of the Placement Agents, on the one hand, and (ii) each
of Noble, the Partnership, and the officers and directors of the General
Partner, on the other hand, related to sales and certain other dispositions of
Common Units or certain other securities, shall be in full force and effect on
the Closing Date.

 

13



--------------------------------------------------------------------------------

Section 2.7 Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, to the
Partnership:

(a) Payment to the Partnership of the Purchase Price set forth opposite such
Purchaser’s name under the column titled “Commitment Amount” on Schedule A
hereto by wire transfer of immediately available funds (to an account designated
by the Partnership in writing at least two Business Days prior to the Closing
Date); provided that such delivery shall be required only after delivery of the
Purchased Units as set forth in Section 2.6(a); and

(b) The Registration Rights Agreement in the form attached to this Agreement as
Exhibit A, which shall have been duly executed by such Purchaser.

Section 2.8 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. The failure or waiver of performance
under any Operative Document by any Purchaser does not excuse performance by any
other Purchaser or by the Partnership with respect to the other Purchasers. It
is expressly understood and agreed that each provision contained in the
Operative Documents is between the Partnership and a Purchaser, solely, and not
between the Partnership and the Purchasers, collectively, and not between and
among the Purchasers. Nothing contained herein or in any other Operative
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group for purposes of
Section 13(d) of the Exchange Act or otherwise with respect to such obligations
or the transactions contemplated by the Operative Documents. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Operative Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to each Purchaser as follows:

Section 3.1 Formation and Qualification of the Partnership Entities. Each of the
Partnership Entities has been duly organized and is validly existing and in good
standing as a limited partnership, limited liability company, corporation or
other business entity under the laws of its jurisdiction of its incorporation or
formation, as applicable, is duly qualified to do business as a foreign limited
partnership, limited liability company, corporation or other business entity and
is in good standing in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification, and has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to be so qualified, in
good standing or have such power or authority would not, individually or in the
aggregate, (a) have a material adverse effect on the business, properties,
management, financial position or results of operations of the Partnership
Entities taken as a whole; (b) materially impair the ability of any of the
Partnership Entities to consummate the Contribution or to perform their

 

14



--------------------------------------------------------------------------------

respective obligations under this Agreement or the other Operative Documents
(each of clause (a) and (b), a “Material Adverse Effect”); or (c) subject the
limited partners of the Partnership to any material liability or disability.
Each of the Partnership Entities has all power and authority necessary to own or
hold its properties and to conduct the business in which it is engaged. The
Partnership does not own or control, directly or indirectly, any corporation,
association or other entity other than the Subsidiaries, Advantage, the
Advantage Subsidiaries, White Cliffs, Black Diamond, Black Dimond Gathering
Holdings, the Black Diamond Subsidiaries, the Dos Rios Subsidiaries, Dos Rios
Crude Intermediate, Delaware Crossing, the Delaware Crossing Subsidiaries, EPIC
Crude GP, EPIC Crude LP, EPIC Y-Grade GP, EPIC Y-Grade GP, the EPIC Crude
Subsidiaries and the EPIC Y-Grade Subsidiaries.

Section 3.2 Purchased Units; Capitalization.

(a) On the Closing Date, the Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Partnership Agreement.

(b) General Partner. The General Partner has, and at the Closing Date will have,
full limited liability company power and authority to serve as general partner
of the Partnership. The General Partner is the sole general partner of the
Partnership.

(c) Common Units Held. As of the date hereof, immediately prior to the closing
of the transactions contemplated by the Contribution Agreement, the issued and
outstanding partnership interests of the Partnership consist of (i) 39,707,343
Common Units and the IDRs, which are the only limited partner interests of the
Partnership issued and outstanding (other than limited partner interests issued
under the Partnership’s long-term incentive plan), and (ii) the General Partner
Interest; all of such Common Units have been duly authorized and validly issued
pursuant to the Partnership Agreement and are fully paid (to the extent required
under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).

(d) Ownership of the General Partner. NBL Midstream owns, and on the Closing
Date will own, a 100% membership interest in the General Partner; such
membership interest has been duly authorized and validly issued in accordance
with the limited liability company agreement of the General Partner ( the “GP
LLC Agreement”) and is fully paid (to the extent required under the GP LLC
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware LLC Act); and NBL Midstream owns such
membership interest free and clear of all Liens (except for (i) restrictions on
transferability contained in the Partnership Agreement and (ii) Liens created or
arising under the Delaware LP Act).

(e) Ownership of the General Partner Interest in the Partnership. The General
Partner is, and on the Closing Date will be, the sole general partner of the
Partnership, with a noneconomic general partner interest in the Partnership (the
“General Partner Interest”); such General Partner Interest has been duly
authorized and validly issued in accordance with the Partnership Agreement; and
the General Partner owns such General Partner Interest free and clear of all
Liens (except for (i) restrictions on transferability contained in the
Partnership Agreement and (ii) Liens created or arising under the Delaware LP
Act).

 

15



--------------------------------------------------------------------------------

(f) Ownership of the Incentive Distribution Rights. Immediately prior to the
closing of the transactions contemplated by the Contribution Agreement, NBL
Midstream owns all of the Incentive Distribution Rights; the Incentive
Distribution Rights and the limited partner interests represented thereby have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and NBL Midstream
owns such Incentive Distribution Rights free and clear of all Liens (except for
(i) restrictions on transferability contained in the Partnership Agreement and
(ii) Liens created or arising under the Delaware LP Act).

(g) Ownership of the Sponsor Units. Immediately prior to the closing of the
transactions contemplated by the Contribution Agreement, NBL Midstream owns
17,992,598 Common Units (the “Sponsor Units”); the Sponsor Units and the limited
partner interests represented thereby have been duly authorized and validly
issued in accordance with the Partnership Agreement and are fully paid (to the
extent required under the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act); and NBL Midstream owns such Sponsor Units free and clear
of all Liens (except for (i) restrictions on transferability contained in the
Partnership Agreement and (ii) Liens created or arising under the Delaware LP
Act).

(h) Ownership of Midstream Services. The Partnership owns, and on the Closing
Date will own, 100% of the limited liability company interests in Midstream
Services; such limited liability company interests have been duly authorized and
validly issued in accordance with the limited liability company agreement of
Midstream Services (the “Midstream Services LLC Agreement”) and are fully paid
(to the extent required under the Midstream Services LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and the Partnership owns such
limited liability company interests free and clear of all Liens (except for
(i) restrictions on transferability contained in the Midstream Services LLC
Agreement, (ii) Liens created or arising under the Delaware LLC Act and
(iii) Liens created or arising under the Revolving Credit Facility).

(i) Ownership of Noble Midstream Marketing. Midstream Services owns, and on the
Closing Date will own, 100% of the limited liability company interests in Noble
Midstream Marketing; such limited liability company interests have been duly
authorized and validly issued in accordance with the limited liability company
agreement of Noble Midstream Marketing (the “Noble Midstream Marketing LLC
Agreement”) and are fully paid (to the extent required under the Noble Midstream
Marketing LLC Agreement) and nonassessable (except as such nonassessability may
be affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and
Midstream Services owns such limited liability company interests free and clear
of all Liens (except for (i) restrictions on transferability contained in the
Noble Midstream Marketing LLC Agreement, (ii) Liens created or arising under the
Delaware LLC Act and (iii) Liens created or arising under the Revolving Credit
Facility).

 

16



--------------------------------------------------------------------------------

(j) Ownership of GP Subsidiaries. Midstream Services owns, and on the Closing
Date will own, a 100% membership interest in each of the GP Subsidiaries; such
membership interests have been duly authorized and validly issued in accordance
with the limited liability company agreements of the GP Subsidiaries time (the
“GP Subsidiaries LLC Agreements”) and are fully paid (to the extent required
under the GP Subsidiaries LLC Agreements) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and Midstream Services owns such membership interests free and clear
of all Liens (except for (i) restrictions on transferability contained in the GP
Subsidiaries LLC Agreements, (ii) Liens created or arising under the Delaware
LLC Act and (iii) Liens created or arising under the Revolving Credit Facility).

(k) Ownership of Development Companies. On the Closing Date, after giving effect
to the Contribution, (i) Colorado River DevCo GP will own an 80% general partner
interest and Midstream Services will own a 20% limited partner interest in
Colorado River DevCo, (ii) Blanco River DevCo GP will own a 40% general partner
interest and Midstream Services will own a 60% limited partner interest in
Blanco River DevCo, (iii) Green River DevCo GP will own a 25% general partner
interest and Midstream Services will own a 75% limited partner interest in Green
River DevCo, (iv) San Juan River DevCo GP will own a 25% general partner
interest and Midstream Services will own a 75% limited partner interest in San
Juan River DevCo, (v) Gunnison River DevCo GP will own a 5% general partner
interest and Midstream Services will own a 95% limited partner interest in
Gunnison River DevCo, (vi) Laramie River DevCo GP will own a 5% general partner
interest and Midstream Services will own a 95% limited partner interest in
Laramie River DevCo, and (vii) Midstream Services will own a 100% membership
interest in Trinity River DevCo; such interests will have been duly authorized
and validly issued in accordance with the agreements of limited partnership or
limited liability company agreements, as applicable, of the Development
Companies (the “Development Company Operating Agreements”); the GP Subsidiaries
and the Partnership, as applicable, will own such interests free and clear of
all Liens (except for (i) restrictions on transferability contained in the
Development Company Operating Agreements, (ii) Liens created or arising under
the Delaware LP Act, (iii) Liens created or arising under the Delaware LLC Act
and (iv) Liens created or arising under the Revolving Credit Facility).

(l) Ownership of Advantage. Trinity River DevCo owns, and on the Closing Date
will own, a 50% membership interest in Advantage; to the knowledge of the
Partnership, such membership interest has been duly authorized and validly
issued in accordance with the limited liability company agreement of Advantage
(the “Advantage LLC Agreement”); Trinity River DevCo owns such membership
interests free and clear of all Liens (except for (i) restrictions on
transferability contained in the Advantage LLC Agreement, (ii) Liens created or
arising under the Delaware LLC Act and (iii) Liens created or arising under the
Revolving Credit Facility).

(m) Ownership of the Advantage Subsidiaries. Advantage owns, and on the Closing
Date will own, a 100% membership interest in each of the Advantage Subsidiaries;
to the knowledge of the Partnership, such membership interest has been duly
authorized and validly issued in accordance with the limited liability company
agreements of the Advantage Subsidiaries (the “Advantage Sub LLC Agreement”);
Advantage owns such membership interests free and clear of all Liens (except for
(i) restrictions on transferability contained in the Advantage LLC Agreement,
(ii) Liens created or arising under the Delaware LLC Act and (iii) Liens created
or arising under the Revolving Credit Facility).

 

17



--------------------------------------------------------------------------------

(n) Ownership of Dos Rios Subsidiaries. Dos Rios DevCo owns, and on the Closing
Date will own, a 100% membership interest in each of the Dos Rios Subsidiaries;
to the knowledge of the Partnership, such membership interest has been duly
authorized and validly issued in accordance with the limited liability company
agreements of the Dos Rios Subsidiaries (the “Dos Rios Sub LLC Agreement”); Dos
Rios DevCo owns such membership interests free and clear of all Liens (except
for (i) restrictions on transferability contained in the Advantage LLC
Agreement, (ii) Liens created or arising under the Delaware LLC Act and
(iii) Liens created or arising under the Revolving Credit Facility).

(o) Ownership of Delaware Crossing. Dos Rios Delaware owns, and on the Closing
Date will own, a 50% membership interest in Delaware Crossing; to the knowledge
of the Partnership, such membership interest has been duly authorized and
validly issued in accordance with the limited liability company agreement of
Delaware Crossing (the “Delaware Crossing LLC Agreement”); Dos Rios Delaware
owns such membership interests free and clear of all Liens (except for
(i) restrictions on transferability contained in the Delaware Crossing LLC
Agreement, (ii) Liens created or arising under the Delaware LLC Act and
(iii) Liens created or arising under the Revolving Credit Facility).

(p) Ownership of the Delaware Crossing Subsidiaries. Delaware Crossing owns, and
on the Closing Date will own, a 100% membership interest in each of the Delaware
Crossing Subsidiaries; to the knowledge of the Partnership, such membership
interest has been duly authorized and validly issued in accordance with the
limited liability company agreements of the Delaware Crossing Subsidiaries (the
“Delaware Crossing Sub LLC Agreements”); Delaware Crossing owns such membership
interests free and clear of all Liens (except for (i) restrictions on
transferability contained in the Delaware Crossing LLC Agreements, (ii) Liens
created or arising under the Delaware LLC Act and (iii) Liens created or arising
under the Revolving Credit Facility).

(q) Ownership of EPIC Crude. Dos Rios Crude Intermediate owns, and on the
Closing Date, will own, a 30% general partner interest in EPIC Crude GP and a
30% limited partner interest in EPIC Crude LP; to the knowledge of the
Partnership, such interests have been duly authorized and validly issued in
accordance with the agreements of limited partnership or limited liability
company agreements, as applicable, of EPIC Crude GP and EPIC Crude LP (the “EPIC
Crude Operating Agreements”); Dos Rios Crude Intermediate owns such interests
free and clear of all Liens (except for (i) restrictions on transferability
contained in the EPIC Crude Operating Agreements, (ii) Liens created or arising
under the Delaware LLC Act and (iii) Liens created or arising under the
Revolving Credit Facility).

(r) Ownership of EPIC Y-Grade. Dos Rios Y-Grade owns, and on the Closing Date,
will own, a 15% general partner interest in EPIC Y-Grade GP and a 15% limited
partner interest in EPIC Y-Grade LP; to the knowledge of the Partnership, such
interests have been duly authorized and validly issued in accordance with the
agreements of limited partnership or limited liability company agreements, as
applicable, of EPIC Y-Grade GP and EPIC Y-Grade LP (the “EPIC Y-Grade Operating
Agreements”); Dos Rios Y-Grade owns such interests free and clear of all Liens
(except for (i) restrictions on transferability contained in the EPIC Y-Grade
Operating Agreements, (ii) Liens created or arising under the Delaware LLC Act
and (iii) Liens created or arising under the Revolving Credit Facility).

 

18



--------------------------------------------------------------------------------

(s) Ownership of EPIC Y-Grade Subsidiaries.

(i) EPIC Y-Grade GP is, and on the Closing Date will be, the sole general
partner of EPIC Y-Grade LP, EPIC Y-Grade Services, EPIC Y-Grade Logistics, EPIC
Y-Grade Marketing and EPIC Y-Grade Pipeline, with a noneconomic general partner
interest in such entities; to the knowledge of the Partnership, such general
partner interest has been duly authorized and validly issued in accordance with
the agreements of limited partnership of such entities; and EPIC Y-Grade GP owns
such general partner interest free and clear of all Liens (except for
(A) restrictions on transferability contained in such agreements of limited
partnership and (B) Liens created or arising under the Delaware LP Act).

(ii) EPIC Y-Grade LP owns, and on the Closing Date, will own, 100% of the
limited partner interests in EPIC Y-Grade Services, EPIC Y-Grade Logistics, EPIC
Y-Grade Marketing and EPIC Y-Grade Pipeline; to the knowledge of the
Partnership, such limited partner interest has been duly authorized and validly
issued in accordance with the agreements of limited partnership of such
entities; and EPIC Y-Grade LP owns such limited partner interests free and clear
of all Liens (except for (A) restrictions on transferability contained in such
agreements of limited partnership and (B) Liens created or arising under the
Delaware LP Act).

(t) Ownership of EPIC Crude Subsidiaries.

(i) EPIC Crude GP is, and on the Closing Date will be, the sole general partner
of EPIC Crude LP, EPIC Crude Services, EPIC Crude Marketing, EPIC Crude
Terminal, EPIC Pipeline, EPIC Crude Pipeline, with a noneconomic general partner
interest in such entities; to the knowledge of the Partnership, such general
partner interest has been duly authorized and validly issued in accordance with
the agreements of limited partnership of such entities; and EPIC Crude GP owns
such general partner interest free and clear of all Liens (except for
(A) restrictions on transferability contained in such agreements of limited
partnership and (B) Liens created or arising under the Delaware LP Act).

(ii) EPIC Crude LP owns, and on the Closing Date, will own, 100% of the limited
partner interests in EPIC Crude Services, EPIC Crude Marketing, EPIC Crude
Terminal, EPIC Pipeline, EPIC Crude Pipeline; such limited partner interest has
been duly authorized and validly issued in accordance with the agreements of
limited partnership of such entities; to the knowledge of the Partnership, EPIC
Y-Grade LP owns such limited partner interests free and clear of all Liens
(except for (A) restrictions on transferability contained in such agreements of
limited partnership and (B) Liens created or arising under the Delaware LP Act).

(u) Ownership of White Cliffs. Midstream Services owns, and on the Closing Date
will own, a 3.33% membership interest in White Cliffs; to the knowledge of the
Partnership, such membership interest has been duly authorized and validly
issued in accordance with the limited liability company agreement of White
Cliffs (the “White Cliffs LLC Agreement”); Midstream Services owns such
membership interests free and clear of all Liens (except for (i) restrictions on
transferability contained in the White Cliffs LLC Agreement, (ii) Liens created
or arising under the Delaware LLC Act and (iii) Liens created or arising under
the Revolving Credit Facility).

 

19



--------------------------------------------------------------------------------

(v) Ownership of Black Diamond Gathering Holdings. Laramie River DevCo owns, and
on the Closing Date, will own, a 100% membership interest in Black Diamond
Gathering Holdings; to the knowledge of the Partnership, such member interest
has been duly authorized and validly issued in accordance with the limited
liability company agreement of Black Diamond Gathering Holdings; Laramie River
DevCo owns such membership interests free and clear of all Liens (except for
(i) restrictions on transferability contained in such limited liability company
agreement, (ii) Liens created or arising under the Delaware LLC Act and
(iii) Liens created or arising under the Revolving Credit Facility).

(w) Ownership of Black Diamond. Black Diamond Gathering Holdings owns, and on
the Closing Date, will own, a 54.4% membership interest in Black Diamond; to the
knowledge of the Partnership, such membership interest has been duly authorized
and validly issued in accordance with the limited liability company agreement of
Black Diamond (the “Black Diamond LLC Agreement”); Black Diamond Gathering
Holdings owns such membership interests free and clear of all Liens (except for
(i) restrictions on transferability contained in the Black Diamond LLC
Agreement, (ii) Liens created or arising under the Delaware LLC Act and
(iii) Liens created or arising under the Revolving Credit Facility).

(x) Ownership of the Black Diamond Subsidiaries. Black Diamond owns, and on the
Closing Date will own, a 100% membership interest in each of the Black Diamond
Subsidiaries; to the knowledge of the Partnership, such membership interest has
been duly authorized and validly issued in accordance with the limited liability
company agreements of the Black Diamond Subsidiaries (the “Black Diamond Sub LLC
Agreements”); Black Diamond owns such membership interests free and clear of all
Liens (except for (i) restrictions on transferability contained in the Black
Diamond Sub LLC Agreements, (ii) Liens created or arising under the Delaware LLC
Act and (iii) Liens created or arising under the Revolving Credit Facility).

(y) No Other Subsidiaries. On the Closing Date, and after giving effect to the
Contribution, the General Partner will not own or control, directly or
indirectly, any equity or long-term debt securities of any corporation,
partnership, limited liability company, joint venture, association or other
entity, other than the Subsidiaries, Advantage, the Advantage Subsidiaries,
White Cliffs, Black Diamond, the Black Diamond Subsidiaries, the Dos Rios
Subsidiaries, Dos Rios Crude Intermediate, Delaware Crossing, the Delaware
Crossing Subsidiaries, EPIC Crude GP, EPIC Crude LP, EPIC Y-Grade GP, EPIC
Y-Grade GP, the EPIC Crude Subsidiaries and the EPIC Y-Grade Subsidiaries. On
the Closing Date, after giving effect to the Contribution, the Partnership will
not own or control, directly or indirectly, any equity or long-term debt
securities of any corporation, partnership, limited liability company, joint
venture, association or other entity, other than the Subsidiaries, Advantage,
the Advantage Subsidiaries, White Cliffs, Black Diamond, Black Diamond Gathering
Holdings, the Black Diamond Subsidiaries, the Dos Rios Subsidiaries, Dos Rios
Crude Intermediate, Delaware Crossing, the Delaware Crossing Subsidiaries, EPIC
Crude GP, EPIC Crude LP, EPIC Y-Grade GP, EPIC Y-Grade GP, the EPIC Crude
Subsidiaries and the EPIC Y-Grade Subsidiaries.

 

20



--------------------------------------------------------------------------------

Section 3.3 No Conflicts. The execution, delivery and performance by the
Partnership Entities of the Contribution Agreement, this Agreement and each of
the other Operative Documents to which they are a party, the issuance and sale
of the Purchased Units, the consummation of the Contribution and any other
transactions contemplated by the Contribution Agreement, this Agreement and the
other Operative Documents and the application of the proceeds from the sale of
the Purchased Units will not (a) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any Lien, charge or encumbrance upon
any property or assets of any of the Partnership Entities pursuant to, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which any of the Partnership Entities is a party or
by which any of the Partnership Entities is bound or to which any of the
property, right or assets of any of the Partnership Entities is subject;
(b) result in any violation of the provisions of the Organizational Documents of
any of the Partnership Entities; or (c) result in any violation of any law or
statute or any judgment, order, decree, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (a) and (c) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse
Effect.

Section 3.4 No Defaults. None of the Partnership Entities is (a) in violation of
its Organizational Documents; (b) in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any of the Partnership Entities is a party or by which any
of the Partnership Entities is bound or to which any of the property or assets
of any of the Partnership Entities is subject; or (c) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority; except, in the case of clauses (b) and (c)
above, for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

Section 3.5 Authority. The Partnership has full right, power and authority to
execute and deliver the Contribution Agreement, this Agreement and the other
Operative Documents and to perform its obligations hereunder and thereunder. The
Partnership has all requisite limited partnership power and authority to issue,
sell and deliver the Purchased Units, in accordance with and upon the terms and
conditions set forth in this Agreement and the Partnership Agreement. On the
Closing Date, all limited partnership or limited liability company action, as
the case may be, required to be taken by the General Partner or the Partnership
for the authorization, issuance, sale and delivery of the Purchased Units, the
execution and delivery of the Contribution Agreement and the Operative Documents
and the consummation of the transactions contemplated hereby and thereby, shall
have been validly taken.

Section 3.6 No Consents. No consent, approval, authorization or order of, or
filing, registration or qualification (“Consent”) of or with any court or
arbitrator or governmental or regulatory authority is required for (a) the
execution, delivery and performance by any of the Partnership Entities of any of
the Operative Documents; (b) the issuance and sale of the Purchased Units;
(c) the consummation of the Contribution or any other transactions contemplated
by this Agreement, the Contribution Agreement or the other Operative Documents;
or (d) the application of the proceeds from the sale of the Purchased Units,
except (i) such as have been, or prior to the

 

21



--------------------------------------------------------------------------------

Closing Date will be, obtained or made, and (ii) for the registration of the
Purchased Units under the Securities Act and Consents as may be required under
the Exchange Act, applicable state securities laws, the listing standards of the
NYSE and the rules of the Financial Industry Regulatory Authority, Inc. in
connection with the purchase and sale of the Purchased Units by the Purchasers,
and (iii) for such consents that, if not obtained, have not or would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.7 Authorization, Execution and Delivery of the Common Unit Purchase
Agreement. This Agreement has been duly authorized and validly executed and
delivered by or on behalf of the Partnership and constitutes a valid and legally
binding agreement of the Partnership, enforceable against the Partnership in
accordance with its terms; provided, that the enforceability thereof may be
limited by (a) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles (whether considered in a
proceeding at law or in equity) relating to enforceability and (b) public
policy, applicable law relating to fiduciary duties and indemnification and an
implied covenant of good faith and fair dealing (collectively, the
“Enforceability Exceptions”).

Section 3.8 Authorization, Execution, Delivery and Enforceability of the
Registration Rights Agreement. On the Closing Date the Registration Rights
Agreement will have been duly authorized, executed and delivered by the
Partnership and will be a valid and legally binding agreement of the
Partnership, enforceable against the Partnership in accordance with its terms,
subject to the Enforceability Exceptions.

Section 3.9 Contribution Agreement.

(a) On the Closing Date, the Contribution Agreement will have been duly
authorized, executed and delivered by (i) Noble, the Partnership, the General
Partner, NBL Midstream, Midstream Services and NBL Holdings and (ii) to the
knowledge of the Partnership and NBL Midstream, assuming the due authorization
of the parties thereto other than the Noble, the Partnership, the General
Partner, NBL Midstream, Midstream Services and NBL Holdings, the Contribution
Agreement will constitute a valid and legally binding agreement of the Noble,
Partnership, the General Partner, NBL Midstream, Midstream Services and NBL
Holdings, enforceable against each of them in accordance with its terms, subject
to the Enforceability Exceptions.

(b) Prior to the execution and delivery hereof by the Purchasers, the
Partnership has provided the Purchasers with, or made available to the
Purchasers, a copy of the Contribution Agreement (other than exhibits and
schedules, except to the extent they will be filed with the Commission within
four Business Days of the date hereof) that is complete in all material
respects.

Section 3.10 Authorization of Contribution Equity Consideration. The Unit
Consideration to be issued by the Partnership pursuant to the Contribution
Agreement, and the limited partner interests represented thereby, have been duly
authorized and, when issued and delivered in accordance with the terms of the
Partnership Agreement and the Contribution Agreement as consideration therefor
as provided therein, will be fully paid (to the extent required under the
Partnership Agreement) and non-assessable (except as such non-assessability may
be affected by Section 17-303, 17-607 or 17-804 of the Delaware LP Act).

 

22



--------------------------------------------------------------------------------

Section 3.11 Valid Issuance; No Options or Preemptive Rights of Common Units.
The Purchased Units to be issued and sold by the Partnership and the limited
partner interests represented thereby have been duly authorized in accordance
with the Partnership Agreement and, when issued and delivered to the Purchasers
against payment therefor in accordance with the terms hereof, will be validly
issued, fully paid (to the extent required under the Partnership Agreement) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). Except
as provided in the Operative Documents, the Partnership Agreement and the
Omnibus Agreement, there are no options, warrants, preemptive rights, rights of
first refusal or other rights to subscribe for or to purchase, or any
restriction upon the voting or transfer of, any equity securities of any of the
Partnership Entities pursuant to any of their certificate of limited
partnership, formation or incorporation, agreement of limited partnership,
limited liability company agreement, bylaws or any other organizational
documents (“Organizational Documents”). Except as provided for in the
Partnership Agreement, the Registration Rights Agreement and the Omnibus
Agreement, neither the filing of the Registration Statement pursuant to the
Registration Rights Agreement nor the offering or sale of the Common Units as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any Common Units or other securities of the Partnership.

Section 3.12 No Registration Rights. Except as contemplated by this Agreement
and the Registration Rights Agreement or pursuant to the Partnership Agreement,
there are no contracts, agreements or understandings between any of the
Partnership and any Person granting such Person the right to require the
Partnership to file a registration statement under the Securities Act with
respect to any securities of the Partnership owned or to be owned by such Person
or to require the Partnership to include such securities in the Registration
Statement or in any securities registered or to be registered pursuant to any
registration statement filed by or required to be filed by the Partnership under
the Securities Act.

Section 3.13 Periodic Reports. The SEC Reports have been filed with the
Commission on a timely basis. The SEC Reports, including, without limitation,
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent SEC Report) (a) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (b) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be.

Section 3.14 Financial Statements. The historical financial statements of the
Partnership (including its predecessor for accounting purposes) and subsidiaries
(including the related notes and supporting schedules) included in the SEC
Reports comply as to form in all material respects with the requirements of
Regulation S-X under the Securities Act and present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby at the dates and for the periods
indicated and have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved.

 

23



--------------------------------------------------------------------------------

Section 3.15 Legal Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Partnership,
threatened, against or affecting the Partnership Entities, which (a) could
reasonably be expected to result in a Material Adverse Effect, (b) could
reasonably be expected to materially and adversely affect the properties or
assets of the Partnership and the Subsidiaries taken as a whole or (c) could
reasonably be expected to materially and adversely affect the consummation of
the transactions contemplated in this Agreement, the transactions contemplated
by the Contribution Agreement or the performance by the Partnership Entities of
the obligations contemplated hereunder and thereunder. The aggregate of all
pending legal or governmental proceedings to which any of the Partnership
Entities is a party or of which any of their respective property or assets is
the subject that are not described in the SEC Reports, including ordinary
routine litigation incidental to the business, could not reasonably be expected
to result in a Material Adverse Effect.

Section 3.16 No Material Changes. Since the date of the most recent audited
financial statements included in the SEC Reports, except as may otherwise be
stated therein or contemplated thereby, none of the Partnership Entities or, to
the Partnership’s knowledge, Advantage, White Cliffs or Black Diamond has
(a) sustained any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, (b) issued or granted
any securities, (c) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, (d) entered into any material transaction not in
the ordinary course of business, or (e) declared or paid any distribution or
dividend on its equity interests, and since such date, there has not been any
change in the equity interests or long-term debt of any of the Partnership
Entities or any adverse change, or any development involving a prospective
adverse change, in or affecting the condition (financial or otherwise), results
of operations, partners’ equity, properties, management, business or prospects
of the Partnership Entities taken as a whole, in each case, except as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.17 Title to Properties. Each of the Partnership and the Subsidiaries
has legal, valid and defensible title to all of their interests in all real and
personal property owned by them, in each case free and clear of all Liens and
defects of any kind, except (a) such as are described in the SEC Reports or
(b) those that do not materially affect or interfere with the use made and
proposed to be made of such properties taken as a whole. Any property held under
lease or sublease by the Partnership or any of the Subsidiaries is held under
valid, subsisting and enforceable leases or subleases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such properties taken as a whole by the Partnership and the Subsidiaries or
except such as are described in the SEC Reports. None of the Partnership and the
Subsidiaries has any notice or knowledge of any claim of any sort that has been,
or may be, asserted by anyone adverse to the Partnership’s or the Subsidiaries’
rights as lessee or sublessee under any lease or sublease described above, or
affecting or questioning the Partnership’s or any of the Subsidiaries’ rights to
the continued possession of the leased or subleased premises under any such
lease or sublease in conflict with the terms thereof except for such claims that
would not result in a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

Section 3.18 Rights of Way. Each of the Partnership and the Subsidiaries has
such consents, easements, rights-of-way, permits or licenses from each Person
(collectively, “rights-of-way”) as are necessary to conduct its business in the
manner described in the SEC Reports, subject to the limitations described in the
SEC Reports, if any, except for (a) qualifications, reservations and
encumbrances with respect thereto that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (b) such
rights-of-way that, if not obtained, could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and each of
the Partnership and the Subsidiaries has fulfilled and performed, in all
material respects, its obligations with respect to such rights-of-way and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or would result in any impairment of the
rights of the holder of any such rights-of-way, except for such revocations,
terminations and impairments that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.19 Permits. None of the Partnership Entities is in violation of any
law, ordinance, governmental rule or regulation or court decree to which it may
be subject or has failed to obtain any license, permit, franchise or other
governmental authorization necessary to the ownership of its property or to the
conduct of its business, which violation or failure would have a Material
Adverse Effect; and the Partnership Entities own or possess or have obtained all
governmental licenses, permits, consents, orders, approvals and other
authorizations (“Permits”) and have properly filed with the appropriate
authorities all notices, applications and other documents necessary to lease or
own their respective properties and to carry on their respective businesses as
presently conducted, except where the failure to possess such licenses or
authorizations or make such filings would not have a Material Adverse Effect. No
event has occurred that would prevent the Permits from being renewed or reissued
or which allows, or after notice or lapse of time would allow, revocation or
termination thereof or results in any impairment of the rights of the holder of
any such Permit. None of the Partnership Entities has received any notice of
proceedings relating to the revocation or modification of any such Permits or
has any reason to believe that any such Permits will not be renewed in the
ordinary course.

Section 3.20 Intellectual Property. Each of the Partnership and the Subsidiaries
own or possess, or can acquire on reasonable terms, adequate patents, patent
rights, licenses, inventions, copyrights, know how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks, trade names or other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on the business now operated by them, and none of the Partnership nor any of the
Subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances that would render any Intellectual
Property invalid or inadequate to protect the interest of the Partnership or any
of the Subsidiaries therein, and which infringement or conflict (if the subject
of any unfavorable decision, ruling or finding) or invalidity or inadequacy,
singly or in the aggregate, would result in a Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

Section 3.21 Insurance. Each of the Partnership and the Subsidiaries has
insurance from insurers that have (or whose reinsurers have) recognized
financial responsibility and such insurance is in such amounts and covering such
risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and as is customary for companies engaged
in similar businesses in similar industries. All policies of insurance covering
the Partnership and the Subsidiaries are in full force and effect; each of the
Partnership and the Subsidiaries is in compliance with the terms of such
policies in all material respects; and none of the Partnership or any of the
Subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance; there are no claims by any of the
Partnership or any of the Subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; and none of the Partnership or any of the
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 3.22 No Labor Dispute. No labor dispute with the employees of any of the
Noble Entities that are working on behalf of any of the Partnership Entities
pursuant to the Omnibus Agreement, Operational Services and Secondment Agreement
or otherwise, exists or, to the knowledge of the Partnership, is imminent that
would result in a Material Adverse Effect.

Section 3.23 Environmental Compliance. Except as described in the SEC Reports,
(a) neither the Partnership nor any of the Subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances or petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (b) the Partnership and the Subsidiaries have all
permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (c) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Partnership or any of the Subsidiaries, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, and (d) there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Partnership or any of the
Subsidiaries relating to Hazardous Materials or any Environmental Laws, except,
in the case of (a), (b) or (d), as would not, singly or in the aggregate, result
in a Material Adverse Effect.

Section 3.24 FERC. White Cliffs, EPIC Crude Pipeline Company, LP, and EPIC
Y-Grade Pipeline, LP provide “common carrier” service (“Common Carrier
Pipelines”) subject to regulation by the Federal Energy Regulatory Commission
(“FERC”) under the Interstate Commerce Act. To the knowledge of the Partnership,
there are no administrative or regulatory proceedings pending or threatened
against the Common Carrier Pipelines the result of which are reasonably likely
to materially change, alter or modify the rates, charges or fees for
transportation services related to any FERC-regulated line or any other terms or
conditions of service currently in effect under any tariffs issued by the Common
Carrier Pipelines.

 

26



--------------------------------------------------------------------------------

Section 3.25 Tax Returns. The Partnership Entities have filed all federal,
state, local and foreign tax returns required to be filed through the date
hereof, subject to permitted extensions, and have paid all taxes due, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and no tax deficiency has been determined adversely to
the Partnership Entities, nor does the Partnership have any knowledge of any tax
deficiencies that have been, or could reasonably be expected to be asserted
against the Partnership Entities, that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.26 ERISA. (a) Each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) for which the Partnership Entities or any trade or business (whether
or not incorporated) which is considered a single employer with a Partnership
Entity within the meaning of Section 414 of the Internal Revenue Code of 1986,
as amended (the “Code”) (such an entity, an “ERISA Affiliate”) would have any
actual or potential liability (each a “Plan”) has been maintained in material
compliance with its terms and with the requirements of all applicable statutes,
rules and regulations including ERISA and the Code; (b) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code or any similar applicable law, has occurred with respect to any Plan,
excluding transactions effected pursuant to a statutory or administrative
exemption; (c) no Partnership Entity or any ERISA Affiliate of any of the
foregoing (i) sponsors, maintains, contributes to or is required to contribute
to any plan subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of
the Code or a “multiemployer plan” within the meaning of Section 4001(a)(3) of
ERISA; or (ii) would reasonably be expected to have any material liability with
respect to any plan described in the preceding clause (i) that any such entity
has sponsored, maintained, or contributed to or was required to contribute to
during the past six (6) years; and (d) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss of such qualification.

Section 3.27 No Employment Law Violations. None of the Partnership Entities is
in violation of or has received notice of any violation with respect to any
federal or state law relating to discrimination in the hiring, promotion or pay
of employees, nor any applicable federal or state wage and hour laws, nor any
state law precluding the denial of credit due to the neighborhood in which a
property is situated, the violation of any of which could reasonably be expected
to have a Material Adverse Effect.

Section 3.28 Anti-Corruption.

(a) None of the Partnership Entities nor, to the Partnership’s knowledge, any
director, officer, agent, employee or affiliate of any of the Partnership
Entities has taken any action, directly or indirectly, that would result in a
violation of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA, or of the Bribery

 

27



--------------------------------------------------------------------------------

Act 2010 of the United Kingdom, and the Partnership Entities and, to the
knowledge of the Partnership, their Affiliates have conducted their businesses
in compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(b) The operations of the Partnership Entities are and have been conducted at
all times in compliance in all material respects with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any court, arbitrator, regulatory body, administrative agency,
governmental body or other authority or agency that, in each case, are
applicable to the business and operations of the Partnership and the
Subsidiaries (collectively, the “Money Laundering Laws”). No action, suit or
proceeding by or before any court, arbitrator, regulatory body, administrative
agency, governmental body or other authority or agency involving the Partnership
Entities with respect to the Money Laundering Laws is pending or, to the
Partnership’s knowledge, threatened.

Section 3.29 OFAC. None of the Partnership Entities nor, to the Partnership’s
knowledge, any director, officer, agent, employee or affiliate of any of the
Partnership Entities is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
The Partnership will not directly or indirectly use the proceeds from the sale
of the Purchased Units, or lend, contribute or otherwise make available such
proceeds, to any subsidiary, joint venture partner or other person or entity in
any manner that, to the Partnership’s knowledge, would result in a violation of
any economic sanctions imposed by the United States (including any administered
or enforced by OFAC, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanctioned Persons”).

Section 3.30 Sanctions. None of the Partnership Entities nor, to the knowledge
of the Partnership, any director, officer, agent, employee or affiliate of any
of the Partnership Entities, is a person that is, or is 50% or more owned or
otherwise controlled by a person that is: (a) the subject of any Sanctions; or
(b) located, organized or resident in Burma (Myanmar), Cuba, Iran, North Korea,
Sudan, and Syria (collectively, “Sanctioned Countries” and each, a “Sanctioned
Country”). Except as has been disclosed to the Purchasers or is not material to
the analysis under any Sanctions, none of the Partnership Entities has engaged
in any dealings or transactions with or for the benefit of a Sanctioned Person,
or with or in a Sanctioned Country, in the preceding 3 years, nor does any
Partnership Entity have any plans to initiate any dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries.

Section 3.31 Certain Fees. Other than as described in the Placement Agent
Engagement Letter, none of the Partnership Entities is a party to any contract,
agreement or understanding with any Person (other than this Agreement) that
would give rise to a valid claim against any of them or the Purchasers for a
brokerage commission, finders’ fee or like payment in connection with the
offering and sale of the Purchased Units. The Partnership agrees that it will
indemnify and hold harmless each Purchaser from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by the Partnership in connection with the purchase of
the Purchased Units or the consummation of the transactions contemplated by this
Agreement.

 

28



--------------------------------------------------------------------------------

Section 3.32 No Side Agreements. There are no agreements by, among or between
the Partnership or any of its Affiliates, on the one hand, and any Purchaser or
any of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.

Section 3.33 No Registration. Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4.6 and Section 4.7, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the
Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.

Section 3.34 No Integration. The Partnership has not, directly or through any
agent, issued, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the issuance and sale of the Purchased Units
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.

Section 3.35 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes, and more than 90% of the
Partnership’s gross income for the current period is, and for each of the
Partnership’s taxable years ending after September 20, 2016 has been,
“qualifying income” under Section 7704(d) of the Code.

Section 3.36 Qualifying Income of Contributed Interests. After the closing date
of the transactions contemplated by the Contribution Agreement, the Partnership
expects that more than 90% of the gross income of the Partnership in 2019 will
be “qualifying income” under Section 7704(d) of the Code.

Section 3.37 Investment Company. The Partnership is and, as of the Closing Date
after giving effect to the offer and sale of the Purchased Units and the
application of the proceeds therefrom, will not be, (a) an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”) or (b) a
“business development company” (as defined in Section 2(a)(48) of the Investment
Company Act).

Section 3.38 Disclosure Controls and Procedures. To the extent required by Rule
13a-15 under the Exchange Act, the Partnership has established and maintains an
effective system of “disclosure controls and procedures” (as defined in Rules
13a-15(e) and 15d-15(e) under the Exchange Act) that complies with the
requirements of the Exchange Act; the Partnership’s “disclosure controls and
procedures” are reasonably designed to ensure that all information (both
financial and non-financial) required to be disclosed by the Partnership in the
reports to be filed or submitted under the Exchange Act is recorded, processed,
summarized and reported within the

 

29



--------------------------------------------------------------------------------

time periods specified in the Exchange Act, and that all such information is
accumulated and communicated to the Partnership’s management as appropriate to
allow timely decisions regarding required disclosure and to make the
certifications of the Chief Executive Officer and Chief Financial Officer of the
General Partner required under the Exchange Act with respect to such reports.

Section 3.39 Internal Controls. The Partnership Entities maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. As of
the date of the most recent balance sheet of the Partnership and its
consolidated subsidiaries reviewed or audited by KPMG LLP, there were no
material weaknesses or significant deficiencies in the Partnership’s internal
controls. Except as disclosed in the SEC Reports, the Partnership is not aware
of (i) any material weakness in its internal control over financial reporting or
(ii) any change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting.

Section 3.40 Placement Agent Reliance. The Partnership acknowledges that each of
the Placement Agents may rely upon the representations and warranties made by
the Partnership to each Purchaser in this Agreement.

Section 3.41 Legal Sufficiency of the Contribution Agreement. The Contribution
Agreement is legally sufficient to transfer or convey to the Partnership (a) all
of the transferor’s right, title and interest in and to the Contributed
Interests and (b) all of the ownership interests, assets and rights in and to
the Contributed Interests purported to be transferred thereby, subject to the
conditions, reservations, encumbrances and limitations contained in the
Contribution Agreement. The Partnership, upon consummation of the transactions
contemplated by the Contribution Agreement, will directly or indirectly succeed
in all material respects to the Contributed Interests.

Section 3.42 Absence of Price Manipulation. Neither the Partnership nor, to the
knowledge of the Partnership, any of its Affiliates or its or their respective
directors or officers, has taken, or will take, directly or indirectly, any
action designed to, or that might reasonably be expected to, cause or result in
stabilization or manipulation of the price of the Common Units to facilitate the
sale or resale of the Purchased Units in violation of Regulation M under the
Exchange Act.

 

30



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:

Section 4.1 Existence. Such Purchaser is duly organized and validly existing and
in good standing under the Laws of its jurisdiction of organization, with all
requisite power and authority to own, lease, use and operate its properties and
to conduct its business as currently conducted, except where the failure to have
such power or authority would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement.

Section 4.2 Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
hereby and thereby, and the execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement has been duly
authorized by all necessary action on the part of such Purchaser; and this
Agreement and the Registration Rights Agreement constitute the legal, valid and
binding obligations of such Purchaser, enforceable in accordance with their
terms, subject to the Enforceability Exceptions.

Section 4.3 No Breach. The execution, delivery and performance of this Agreement
and the Registration Rights Agreement by such Purchaser and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of any certificate of limited partnership,
formation or incorporation, agreement of limited partnership, limited liability
company agreement, bylaws or any other organizational documents of such
Purchaser, or (c) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Purchaser or the
property or assets of such Purchaser, except in the cases of clauses (a) and
(c), for such conflicts, breaches, violations or defaults as would not prevent
the consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement.

Section 4.4 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.

Section 4.5 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby, other than the Operative Documents, nor
promises or inducements for future transactions between or among any of such
parties.

 

31



--------------------------------------------------------------------------------

Section 4.6 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Units or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities laws of the United States or any state, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Purchased Units under a registration statement
under the Securities Act and applicable state securities laws or under an
exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Units, the
Purchaser understands and agrees (a) that it may do so only in compliance with
the Securities Act and applicable state securities law, as then in effect,
including a sale contemplated by any registration statement pursuant to which
such securities are being offered, or pursuant to an exemption from the
Securities Act, and (b) that stop-transfer instructions to that effect will be
in effect with respect to such securities. Notwithstanding the foregoing, each
Purchaser may at any time enter into one or more over-the-counter transactions
with respect to such Purchaser’s Purchased Units with a third party, provided
that such transactions referencing the Common Units are exempt from registration
under the Securities Act.

Section 4.7 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (a) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act, (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
making similar investments and in business and financial matters generally so as
to be capable of evaluating the merits and risks of the prospective investment
in the Purchased Units and (c) is able to bear the economic risk of such
investment and, at the present time, would be able to afford a complete loss of
such investment.

Section 4.8 Restricted Securities. Such Purchaser understands that the Purchased
Units are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Partnership in a transaction
not involving a public offering and that under such Laws and applicable
regulations such securities may not be resold absent registration under the
Securities Act or an exemption therefrom. In this connection, such Purchaser
represents that it is knowledgeable with respect to Rule 144 of the Commission
promulgated under the Securities Act.

Section 4.9 Legend. Such Purchaser understands that the book entry evidencing
the Purchased Units will bear the legend required by the Partnership Agreement
as well as a legend substantively consistent with the following legend: “These
securities have not been registered under the Securities Act. These securities
may not be sold or offered for sale except pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption from registration
thereunder, in each case in accordance with all applicable securities laws of
the states or other jurisdictions, and in the case of a transaction exempt from
registration, such securities may only be transferred if the transfer agent for
such securities has received documentation satisfactory to it that such
transaction does not require registration under the Securities Act.”

 

32



--------------------------------------------------------------------------------

Section 4.10 Partnership Information. Such Purchaser acknowledges and agrees
that the Partnership has provided or made available to such Purchaser (through
EDGAR, the Partnership’s website or otherwise) all SEC Reports, as well as all
press releases or investor presentations issued by the Partnership through the
date of this Agreement that are included in a filing by the Partnership on Form
8-K or clearly posted on the Partnership’s website.

Section 4.11 Placement Agent Reliance. Such Purchaser agrees that each of the
Placement Agents may rely upon the representations and warranties made by such
Purchaser to the Partnership in this Agreement. In addition, such Purchaser
acknowledges and agrees that (i) each of the Placement Agents is acting solely
as a placement agent in connection with the private placement by the Partnership
of the Common Units contemplated hereunder and is not acting as an underwriter
or in any other capacity and is not and shall not be construed as a fiduciary
for any Purchaser, the Partnership or any other person or entity in connection
with the transactions set forth hereunder, (ii) none of the Placement Agents has
made and will not make any representations, declarations or warranties, whether
express or implied, of any kind or character and has not provided any advice or
recommendation to such Purchaser regarding the Partnership or its offering of
the Common Units; (iii) such Purchaser, in making its investment decision with
respect to whether to invest in the Common Units offered by the Partnership
hereunder has relied on its own analysis and decision, and has not relied on any
of the Placement Agents or their respective representatives for any purpose; and
(iv) none of the Placement Agents has offered to sell, or solicited an offer to
buy, any of the Common Units, which such Purchaser proposes to acquire from the
Partnership. Such Purchaser further acknowledges and agrees that (A) except for
the representations, warranties and agreements of the Partnership expressly set
forth in the Purchase Agreement, such Purchaser is relying exclusively on its
own sources of information, investment analysis and due diligence (including
professional advice such Purchaser deems appropriate) with respect to the
Purchased Units, the transactions contemplated hereunder and the business,
condition (financial and otherwise), management, operations, properties and
prospects of the Partnership, including but not limited to all business, legal,
regulatory, accounting, credit and tax matters, (B) no Placement Agent shall
have responsibility with respect to (i) any representations, warranties or
agreements made by any person or entity under or in connection with the
transactions contemplated hereunder or any of the documents furnished pursuant
thereto or in connection therewith, or the execution, legality, validity or
enforceability (with respect to any person) or any thereof, or (ii) the
business, affairs, financial condition, operations, properties or prospects of,
or any other matter concerning the Partnership or the transactions contemplated
hereunder, and (C) no Placement Agent shall have any liability or obligation
(including without limitation, for or with respect to any losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements incurred by such Purchaser, the Partnership or any other person
or entity), whether in contract, tort or otherwise, to such Purchaser, or to any
person claiming through such Purchaser, in respect of the transactions
contemplated hereunder.

Section 4.12 Short Selling. Such Purchaser represents that it has not entered
into any Short Sales of the Common Units owned by it since the time it first
began discussions with the Partnership or the Placement Agents about the
transactions contemplated by this Agreement; provided, however, subject to such
Purchaser’s compliance with its obligations under the U.S.

 

33



--------------------------------------------------------------------------------

federal securities laws and its internal policies, the above shall not apply, in
the case of a Purchaser that is a large multi-unit investment or commercial
banking organization, to activities in the normal course of trading units of
such Purchaser; provided, further, that subject to such Purchaser’s compliance
with its obligations under the U.S. federal securities laws and its internal
policies: (a) such Purchaser, for purposes hereof, shall not be deemed to
include any employees, subsidiaries or Affiliates that are effectively walled
off by appropriate “Chinese Wall” information barriers approved by such
Purchaser’s legal or compliance department (and thus have not been privy to any
information concerning this transaction) (a “Walled Off Person”) and (b) the
foregoing representations in this paragraph shall not apply to any transaction
by or on behalf of such Purchaser that was effected by a Walled Off Person in
the ordinary course of trading without the advice or participation of such
Purchaser or receipt of confidential or other information regarding this
transaction provided by such Purchaser to such entity.

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing, the
Partnership and each Purchaser shall use its commercially reasonable efforts to
make all filings and obtain all Consents of Governmental Authorities that may be
necessary or, in the reasonable opinion of the other parties, as the case may
be, advisable for the consummation of the transactions contemplated by the
Operative Documents; provided, however, and notwithstanding anything to the
contrary, that no Purchaser is under any obligation by reason of this
Section 5.1 to make, seek or receive any filings, notifications, consents,
determinations, authorizations, permits, approvals, licenses or the like with or
provide any documentation or information to any regulatory or self-regulatory
body having jurisdiction over the Partnership or Purchaser other than
information that is already included in this Agreement or is otherwise in the
public domain other than as may be requested by the Commission or pursuant to
any applicable securities or “Blue Sky” laws of the United States. The
Partnership shall promptly and accurately respond, and shall use its
commercially reasonable efforts to cause its transfer agent to respond, to
reasonable requests for information (which is otherwise not publicly available)
made by a Purchaser or its auditors relating to the actual holdings of such
Purchaser or its accounts; provided, that the Partnership shall not be obligated
to provide any such information that could reasonably result in a violation of
applicable Law or conflict with the Partnership’s insider trading policy or a
confidentiality obligation of the Partnership. The Partnership shall use its
commercially reasonable efforts to cause its transfer agent to reasonably
cooperate with each Purchaser to ensure that the Purchased Units are validly and
effectively issued to such Purchaser and that such Purchaser’s ownership of the
Purchased Units following the Closing is accurately reflected on the appropriate
books and records of the Partnership’s transfer agent.

Section 5.2 Other Actions. The Partnership shall file prior to the Closing a
supplemental listing application with the NYSE to list the Purchased Units.

 

34



--------------------------------------------------------------------------------

Section 5.3 Expenses. The Partnership shall pay up to $75,000 of legal fees of
reasonably acceptable counsel to certain of the Purchasers, incurred in
connection with the negotiation, execution, delivery and performance of this
Agreement and the Registration Rights Agreement and the transactions
contemplated hereby and thereby, provided that any request for such payment is
accompanied by a satisfactory written invoice for such expenses. If any action
at law or equity is necessary to enforce or interpret the terms of any Operative
Document, the prevailing party shall be entitled to reasonable attorney’s fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.

Section 5.4 Non-Public Information. On or before 8:30 a.m., New York local time,
on the Business Day immediately following the date hereof, the Partnership shall
issue a press release (the “Press Release”) announcing the entry into this
Agreement and describing the terms of the transactions contemplated by this
Agreement and any other material, nonpublic information that the Partnership may
have provided any Purchaser at any time prior to the issuance of the Press
Release. On or before the fourth Business Day following the date hereof, the
Partnership shall file a Current Report on Form 8-K with the Commission
describing the terms of the transactions contemplated by the Operative
Documents, and including as an exhibit to such Current Report on Form 8-K the
Operative Documents, in the form required by the Exchange Act.

Section 5.5 Use of Proceeds. The Partnership shall use the net proceeds from the
sale of the Purchased Units (after the payment of all related fees and expenses,
including commissions and reimbursement of expenses to the Placement Agents) to
fund a portion of the Cash Consideration for the Contribution.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of the survival period for such representations or warranties; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential (including lost profits) or punitive damages.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification above.

Section 6.2 Indemnification Procedure. Promptly after receipt by an indemnified
party under this Article VI of notice of any claim or the commencement of any
action, the indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under this Article VI, notify the indemnifying
party in writing of the claim or the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from

 

35



--------------------------------------------------------------------------------

any liability which it may have under Section 6.1 of this Article VI except to
the extent it has been materially prejudiced (through the forfeiture of
substantive rights and defenses) by such failure and, provided, further, that
the failure to notify the indemnifying party shall not relieve it from any
liability which it may have to an indemnified party otherwise than under this
Article VI. If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Article VI for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the indemnified party shall have the right to employ counsel to
represent jointly the indemnified party and those other indemnified parties and
their respective directors, officers, employees and controlling persons who may
be subject to liability arising out of any claim in respect of which indemnity
may be sought under this Article VI if (a) the indemnified party and the
indemnifying party shall have so mutually agreed; (b) the indemnifying party has
failed within a reasonable time to retain counsel reasonably satisfactory to the
indemnified party; (c) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (d) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (ii) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel to the extent required by Section 6.1 hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (x) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (y) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request or disputed in good faith the
indemnified party’s entitlement to such reimbursement prior to the date of such
settlement.

 

36



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Interpretation. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any party has an obligation under the Operative Documents, the expense
of complying with that obligation shall be an expense of such party unless
otherwise specified. Whenever any determination, consent, or approval is to be
made or given by any Purchaser, such action shall be in such Purchaser’s sole
discretion unless otherwise specified in this Agreement. If any provision in the
Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

Section 7.2 Survival of Provisions. The representations and warranties set forth
in Sections 3.1, 3.2, 3.5, 3.7, 3.8, 3.9, 3.11, 3.31, 3.33, 3.40 and 3.41
(collectively, the “Fundamental Representations”) shall survive indefinitely,
Sections 3.10, 3.12, 3.16, 3.17, 3.18, 3.19, 3.20, 3.21, 3.22, 3.23, 3.24, 3.25,
3.26, 3.27, 3.28, 3.29, 3.30, 4.4, 4.5, 4.7, 4.8, 4.9 and 4.11 hereunder shall
survive the execution and delivery of this Agreement for two years, and the
other representations and warranties set forth herein shall survive for a period
of twelve (12) months following the Closing Date regardless of any investigation
made by or on behalf of the Partnership or any Purchaser. The covenants made in
this Agreement shall survive the Closing of the transactions described herein
and remain operative and in full force and effect regardless of acceptance of
any of the Purchased Units and payment therefor and repayment, conversion,
exercise or repurchase thereof. All indemnification obligations of the
Partnership and the Purchasers pursuant to this Agreement and the provisions of
Article VI shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the parties, regardless of
any purported general termination of this Agreement.

Section 7.3 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement or any
other Operative Document shall be effective unless signed by each of the parties
hereto or thereto affected by such amendment, waiver, consent, modification, or
termination. Any amendment,

 

37



--------------------------------------------------------------------------------

supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure by the
Partnership from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given. Except where notice is specifically required by this Agreement, no notice
to or demand on the Partnership in any case shall entitle the Partnership to any
other or further notice or demand in similar or other circumstances.

Section 7.4 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b) Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Partnership. No portion
of the rights and obligations of any Purchaser under this Agreement may be
transferred by such Purchaser to a non-Affiliate without the written consent of
the Partnership (which consent shall not be unreasonably withheld by the
Partnership).

Section 7.5 Confidentiality. Notwithstanding anything herein to the contrary, to
the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Partnership, such Purchaser shall
continue to be bound by such confidentiality agreement in accordance with the
terms thereof.

Section 7.6 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, electronic mail, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

(a) If to any Purchaser, to the respective address listed on Schedule A to the
Registration Rights Agreement; and

(b) If to the Partnership:

Noble Midstream Partners LP

1001 Noble Energy Way

Houston, Texas 77070

Attention:  Aaron Carlson

Email:

 

38



--------------------------------------------------------------------------------

with a copy to:

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Attention: Ramey Layne

Email:      

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 7.7 Removal of Legend. The Partnership, at its sole cost, shall remove
the legend described in Section 4.9 (or instruct its transfer agent to so remove
such legend) from the certificates evidencing Purchased Units issued and sold to
each Purchaser pursuant to this Agreement if (a) such Purchased Units are sold
pursuant to an effective registration statement under the Securities Act,
(b) such Purchased Units are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Partnership), or (c) such Purchased Units
are eligible for sale under Rule 144, without the requirement for the
Partnership to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities
and without volume or manner of sale restrictions. In connection with a sale of
the Purchased Units by a Purchaser in reliance on Rule 144, the applicable
Purchaser shall deliver to the transfer agent and the Partnership a customary
representation letter providing to the transfer agent and the Partnership any
information the Partnership deems reasonably necessary to determine that the
sale of the Purchased Units is made in compliance with Rule 144, including, as
may be appropriate, a certification that the Purchaser is not an Affiliate of
the Partnership and regarding the length of time the Purchased Units have been
held. Upon receipt of such representation letter, the Partnership shall promptly
direct its transfer agent to remove the legend referred to in Section 4.9 from
the appropriate book-entry accounts maintained by the transfer agent, and the
Partnership shall bear all costs associated therewith. After any Purchaser or
its permitted assigns have held the Purchased Units for such time as
non-Affiliates are permitted to sell without volume limitations under Rule 144,
if the certificate for such Purchased Units still bears the restrictive legend
referred to in Section 4.9, the Partnership agrees, upon request of the
Purchaser or permitted assignee, to take all steps necessary to promptly effect
the removal of the legend described in Section 4.9 from the Purchased Units, and
the Partnership shall bear all costs associated therewith, regardless of whether
the request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assigns provide to the Partnership any information
the Partnership deems reasonably necessary to determine that the legend is no
longer required under the Securities Act or applicable state laws, including a
certification that the holder is not an Affiliate of the Partnership (and a
covenant to inform the Partnership if it should thereafter become an Affiliate
and to consent to exchange its certificates for certificates bearing an
appropriate restrictive legend) and regarding the length of time the Purchased
Units have been held.

 

39



--------------------------------------------------------------------------------

Section 7.8 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by the Partnership or any of its Affiliates or any
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.

Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles (other than Section 5-1401 of the General Obligations Law).

Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

Section 7.11 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by any Purchaser (with respect
to such Purchaser only), upon a breach in any material respect by the
Partnership of any covenant or agreement set forth in this Agreement.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a statute,
rule, order, decree or regulation shall have been enacted or promulgated, or if
any action shall have been taken by any Governmental Authority of competent
jurisdiction that permanently restrains, permanently precludes, permanently
enjoins or otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.

(c) In the event of the termination of this Agreement as provided in this
Section 7.11, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Section 5.3 and Article VI of this Agreement.

 

40



--------------------------------------------------------------------------------

Section 7.12 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement and prior to the Closing.

[Signature pages to follow]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

NOBLE MIDSTREAM PARTNERS LP By:   NOBLE MIDSTREAM GP LLC,   its General Partner
By:  

/s/ Thomas W. Christensen

Name:   Thomas W. Christensen Title:   Chief Financial Officer

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

PURCHASERS: Fidelity Select Portfolios: Natural Gas Portfolio By:  

/s/ Colm Hogan

Name:   Colm Hogan Title:   Authorized Signatory

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

FIDELITY CENTRAL INVESTMENT

PORTFOLIOS LLC: Fidelity Energy Central Fund

By:  

/s/ Colm Hogan

Name:   Colm Hogan Title:   Authorized Signatory

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

FIDELITY SELECT PORTFOLIOS: Energy

Portfolio

By:  

/s/ Colm Hogan

Name:   Colm Hogan Title:   Authorized Signatory

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

FIDELITY ADVISOR SERIES VII: Fidelity

Advisor Energy Fund

By:  

/s/ Colm Hogan

Name:   Colm Hogan Title:   Authorized Signatory

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

VARIABLE INSURANCE PRODUCTS FUND

IV: Energy Portfolio

By:  

/s/ Colm Hogan

Name:   Colm Hogan Title:   Authorized Signatory

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Fidelity Salem Street Trust: Fidelity Strategic

Dividend & Income Fund

By:  

/s/ Colm Hogan

Name:   Colm Hogan Title:   Authorized Signatory

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

FIDELITY SELECT PORTFOLIOS: Natural

Resources Portfolio

By:  

/s/ Colm Hogan

Name:   Colm Hogan Title:   Authorized Signatory

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Cohen & Steers Capital Management, Inc. By:  

/s/ Benjamin Morton

Name:   Benjamin Morton Title:   Executive Vice President Cohen & Steers
Infrastructure Fund, Inc. Cohen & Steers MLP Income and Energy Opportunity Fund,
Inc. Cohen & Steers MLP & Energy Opportunity Fund Focus, Inc. By:  

/s/ Benjamin Morton

Name:   Benjamin Morton Title:   Vice President Cohen & Steers Alternative
Income Fund, Inc. By:  

/s/ Chris Rine

Name:   Chris Rhine Title:   Vice President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

CLEARBRIDGE INVESTMENTS, LLC, As discretionary manager on behalf of:

ClearBridge MLP and Midstream Fund Inc. ClearBridge Energy Midstream Opportunity
Fund Inc. ClearBridge MLP and Midstream Total Return Fund Inc. Kansas State
University Foundation ClearBridge Energy Midstream Infrastructure Portfolio By:
 

/s/ Barbara Brooke Manning

Name:   Barbara Brooke Manning Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Salient MLP Fund L.P. By:   Salient Capital Advisors, LLC   Its Investment
Manager By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Salient MLP Total Return Fund, L.P. By:   Salient Capital Advisors, LLC   Its
Investment Manager By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Salient MLP & Energy Infrastructure Fund By:   Salient Capital Advisors, LLC  
Its Investment Manager By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Salient MLP & Midstream Income Fund, L.P. By:   Salient Capital Advisors, LLC  
Its Investment Manager By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Salient Midstream & MLP Fund By:   Salient Capital Advisors, LLC   Its
Investment Manager By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

STATE OF UTAH, SCHOOL AND

INSTITUTIONAL TRUST FUNDS

By:  

/s/ Ryan Kulig

Name:   Ryan Kulig Title:   Administrative Analyst

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

PURCHASERS: Fiduciary/Claymore Energy Infrastructure Fund By:  

/s/ Quinn T. Kiley

Name:   Quinn T. Kiley Title:   Managing Director, Sr. Portfolio Manager

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Tortoise MLP & Energy Income Fund By:  

/s/ Quinn T. Kiley

Name:   Quinn T. Kiley Title:   Managing Director, Sr. Portfolio Manager

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Nuveen Energy MLP Total Return Fund By:  

/s/ Quinn T. Kiley

Name:   Quinn T. Kiley Title:   Managing Director, Sr. Portfolio Manager

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Nuveen All Cap Energy MLP Opportunities Fund By:  

/s/ Quinn T. Kiley

Name:   Quinn T. Kiley Title:   Managing Director, Sr. Portfolio Manager

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Tortoise MLP & Energy Infrastructure Fund By:  

/s/ Quinn T. Kiley

Name:   Quinn T. Kiley Title:   Managing Director, Sr. Portfolio Manager

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

By:   Brookfield Public Securities Group LLC, as Investment Adviser for the
accounts on Schedule A By:  

/s/ Brian Hourihan

Name:   Brian Hourihan Title:   Managing Director, Chief Compliance Officer and
Regulatory Counsel

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Kayne Anderson MLP/Midstream Investment Company By:  

/s/ James C. Baker

Name:   James C. Baker Title:   Chief Executive Officer

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE ENERGY INFRASTRUCTURE CORP. By:   TORTOISE CAPITAL ADVISORS, L.L.C. as
its Investment Adviser By:  

/s/ Brian Kessens

Name:   Brian Kessens Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE MIDSTREAM ENERGY FUND, INC. By:   TORTOISE CAPITAL ADVISORS, L.L.C. as
its Investment Adviser By:  

/s/ Brian Kessens

Name:   Brian Kessens Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC. By:   TORTOISE CAPITAL
ADVISORS, L.L.C. as its Investment Adviser By:  

/s/ Brian Kessens

Name:   Brian Kessens Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE PIPELINE & ENERGY FUND, INC. By:   TORTOISE CAPITAL ADVISORS, L.L.C. as
its Investment Adviser By:  

/s/ Brian Kessens

Name:   Brian Kessens Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE ENERGY INDEPENDENCE FUND, INC. By:   TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser By:  

/s/ Brian Kessens

Name:   Brian Kessens Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE MLP & PIPELINE FUND By:   TORTOISE CAPITAL ADVISORS, L.L.C. as its
Investment Adviser By:  

/s/ Brian Kessens

Name:   Brian Kessens Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE ESSENTIAL ASSETS INCOME TERM FUND By:   TORTOISE CAPITAL ADVISORS,
L.L.C. as its Investment Adviser By:  

/s/ Brian Kessens

Name:   Brian Kessens Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE DIRECT OPPORTUNITIES FUND II, LP By:   TORTOISE CAPITAL ADVISORS,
L.L.C. as its Investment Adviser By:  

/s/ Kyle Krueger

Name:   Kyle Krueger Title:   Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TEXAS MUTUAL INSURANCE COMPANY By:   TORTOISE CAPITAL ADVISORS, L.L.C. as its
Investment Adviser By:  

/s/ Brian Kessens

Name:   Brian Kessens Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

PRINCIPAL DIVERSIFIED SELECT REAL ASSET FUND By:   TORTOISE CAPITAL ADVISORS,
L.L.C. as its Investment Adviser By:  

/s/ Brian Kessens

Name:   Brian Kessens Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

HITE Hedge LP By:  

/s/ James Jampel

Name:   James Jampel Title:   President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

HITE Hedge QP LP By:  

/s/ James Jampel

Name:   James Jampel Title:   President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

HITE MLP Advantage LP By:  

/s/ James Jampel

Name:   James Jampel Title:   President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

HITE MLP LP By:  

/s/ James Jampel

Name:   James Jampel Title:   President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

HITE Energy LP By:  

/s/ James Jampel

Name:   James Jampel Title:   President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

INVESCO OPPENHEIMER STEELPATH MLP

SELECT 40 FUND

By:  

/s/ Beth Zayicek

Name:   Beth Zayicek Title:   Vice President, Invesco Advisers, Inc.

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

NOBLE MIDSTREAM PARTNERS LP

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO

Exhibit A to Common Unit Purchase Agreement

 

1



--------------------------------------------------------------------------------

FORM OF REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November [    ], 2019, by and among Noble Midstream Partners LP, a
Delaware limited partnership (the “Partnership”), and each of the Persons set
forth on Schedule A to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, this Agreement is made and entered into in connection with the Closing
of the issuance and sale of the Purchased Units pursuant to the Common Unit
Purchase Agreement, dated as of November 14, 2019, by and among the Partnership
and the Purchasers (the “Common Unit Purchase Agreement”); and

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Common Unit Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE VIII

DEFINITIONS

Section 8.1 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Common Unit Purchase Agreement. The terms
set forth below are used herein as so defined:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Aggregate Purchase Price” means the product of (i) the Common Unit Price
multiplied by (ii) the aggregate number of Purchased Units purchased by the
Purchasers.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Unit Price” has the meaning given to such term in the Common Unit
Purchase Agreement.

“Common Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.

 

Exhibit A to Common Unit Purchase Agreement

2



--------------------------------------------------------------------------------

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“General Partner” means Noble Midstream GP, LLC, a Delaware limited liability
company.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor
in Section 2.01(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages Multiplier” means, with respect to a particular Purchaser,
(i) the product of the Common Unit Price multiplied by (ii) the number of
Purchased Units purchased by such Purchaser that may not be disposed of without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act.

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager or managers of such Underwritten Offering.

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

“Partnership” has the meaning specified therefor in the introductory
paragraph of this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, firm, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Registrable Securities” means (i) the Common Units comprising the Purchased
Units and (ii) any Common Units issued as Liquidated Damages pursuant
to Section 2.01(b) of this Agreement, in each case, as subject to exchange,
substitution or adjustment pursuant to Section 3.04 of this Agreement, all of
which Registrable Securities are subject to the rights provided herein until
such rights terminate pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

 

Exhibit A to Common Unit Purchase Agreement

3



--------------------------------------------------------------------------------

“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified therefor
in Section 2.09(a) of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 8.2 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable Security has been disposed of
(excluding transfers or assignments by a Holder to an Affiliate) pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act; (c) when such Registrable Security is held by the Partnership or
one of its subsidiaries or Affiliates; (d) when such Registrable Security has
been sold or disposed of in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of such
securities pursuant to Section 2.11 hereof or (e) when such Registrable Security
becomes eligible for resale without restriction and without the need for current
public information pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act.

ARTICLE IX

REGISTRATION RIGHTS

Section 9.1 Registration.

(a) Effectiveness Deadline. Following the date hereof, but no later than 30 days
following the Closing Date, the Partnership shall prepare and file a
registration statement under the Securities Act to permit the public resale of
Registrable Securities then outstanding from time to time as permitted by
Rule 415 (or any similar provision then in effect) under the Securities Act with
respect to all of the Registrable Securities (the “Registration Statement”). The
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form or forms of the Commission as shall be selected by
the Partnership so long as it permits the continuous offering of the Registrable
Securities pursuant to Rule 415 (or any similar provision then in effect) under
the Securities Act at then-prevailing market prices. The Partnership shall use
its commercially reasonable efforts to cause the Registration Statement to
become

 

Exhibit A to Common Unit Purchase Agreement

4



--------------------------------------------------------------------------------

effective on or as soon as practicable after the filing thereof. Any
Registration Statement shall provide for the resale pursuant to any method or
combination of methods legally available to, and requested by, the Holders of
any and all Registrable Securities covered by such Registration Statement. The
Partnership shall use its commercially reasonable efforts to cause the
Registration Statement filed pursuant to this Section 2.01(a) to be effective,
supplemented and amended to the extent necessary to ensure that it is available
for the resale of all Registrable Securities by the Holders until all
Registrable Securities covered by such Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”). The Registration Statement
when effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any prospectus contained in such Registration Statement or documents
incorporated therein by reference, in the light of the circumstances under which
a statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Partnership shall provide the Holders with
written notice of the effectiveness of the Registration Statement.

(b) Failure to Go Effective. If the Registration Statement required
by Section 2.01(a) is not declared effective within 90 days after the Closing
Date, then each Holder shall be entitled to a payment (with respect to the
Purchased Units of each such Holder), as liquidated damages and not as a
penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day period, that
shall accrue daily, for the first 30 days following the 90th day, increasing by
an additional 0.25% of the Liquidated Damages Multiplier per 30-day period, that
shall accrue daily, for each subsequent 30 days, up to a maximum of 1.00% of the
Liquidated Damages Multiplier per 30-day period (the “Liquidated Damages”). The
Liquidated Damages payable pursuant to the immediately preceding sentence shall
be payable within ten (10) Business Days after the end of each such 30-day
period. Notwithstanding anything to the contrary contained herein, in no event
shall the aggregate of all Liquidated Damages payable by the Partnership
hereunder exceed 5.00% of the Aggregate Purchase Price. Any Liquidated Damages
shall be paid to each Holder in immediately available funds; provided, however,
if the Partnership certifies that it is unable to pay Liquidated Damages in cash
because such payment would result in a breach of or constitute a default under a
credit facility or other debt instrument, then the Partnership shall pay such
Liquidated Damages using as much cash as is permitted without causing a breach
of or default under such credit facility or other debt instrument and may pay
the balance of any such Liquidated Damages in kind in the form of the issuance
of additional Common Units. Upon any issuance of Common Units as Liquidated
Damages, the Partnership shall promptly (i) prepare and file an amendment to the
Registration Statement prior to its effectiveness adding such Common Units to
such Registration Statement as additional Registrable Securities and
(ii) prepare and file a supplemental listing application with the NYSE (or such
other national securities exchange on which the Common Units are then-listed and
traded) to list such additional Common Units. The determination of the number of
Common Units to be issued as Liquidated Damages shall be equal to the quotient
of (i) the dollar amount of the balance of such Liquidated Damages due to each
such Holder and (ii) the volume-weighted average closing price of the Common
Units on the NYSE, or any other national securities exchange on which the Common
Units are then-traded, for the ten (10) trading days ending on the first trading
day immediately preceding the date on which the Liquidated Damages payment is
due, less a discount to such average closing price of 2.00%. The payment of
Liquidated Damages to a Holder shall cease at the earlier of (i) the
Registration Statement becoming effective or (ii) when such Holder no longer
holds Registrable Securities, assuming that each Holder is not an Affiliate of
the Partnership, and any payment of Liquidated

 

Exhibit A to Common Unit Purchase Agreement

5



--------------------------------------------------------------------------------

Damages shall be prorated for any period of less than 30 days in which the
payment of Liquidated Damages ceases. If the Partnership is unable to cause a
Registration Statement to go effective within 90 days after the Closing Date as
a result of an acquisition, merger, reorganization, disposition or other similar
transaction, then the Partnership may request a waiver of the Liquidated
Damages, and each Holder may individually grant or withhold its consent to such
request in its discretion.

(c) Termination of Holder’s Rights. A Holder’s rights under this Section 2.01
shall terminate upon the termination of the Effectiveness Period.

Section 9.2 Piggyback Rights.

(a) Participation. If the Partnership proposes to file (i) a shelf registration
statement other than the Registration Statement contemplated by Section 2.01(a),
(ii) a prospectus supplement to an effective shelf registration statement, other
than the Registration Statement contemplated by Section 2.01(a) of this
Agreement and Holders may be included without the filing of a post-effective
amendment thereto, or (iii) a registration statement, other than a shelf
registration statement, in each case, for the sale of Common Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable following the engagement of counsel by the Partnership to prepare
the documents to be used in connection with an Underwritten Offering, the
Partnership shall give notice (including, but not limited to, notification by
electronic mail) of such proposed Underwritten Offering to each Holder (together
with its Affiliates) holding at least $50 million of the then-outstanding
Registrable Securities (based on the Common Unit Price) and such notice shall
offer such Holders the opportunity to include in such Underwritten Offering such
number of Registrable Securities (the “Included Registrable Securities”) as each
such Holder may request in writing; provided, however, that if the Partnership
has been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Units in the Underwritten
Offering, then (A) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, the
Partnership shall not be required to offer such opportunity to the Holders or
(B) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b). Any notice required to be provided in
this Section 2.02(a) to Holders shall be provided on a Business Day pursuant
to Section 3.01 hereof and receipt of such notice shall be confirmed and kept
confidential by the Holder until such proposed Underwritten Offering is
(i) publicly announced or (ii) such Holder receives notice that such proposed
Underwritten Offering has been abandoned, which such notice shall be provided
promptly by the Partnership to each Holder. Each such Holder shall then have two
(2) Business Days (or one (1) Business Day in connection with any overnight or
bought Underwritten Offering) after notice has been delivered to request in
writing the inclusion of Registrable Securities in the Underwritten Offering. If
no written request for inclusion from a Holder is received within the specified
time, each such Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, the Partnership shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to

 

Exhibit A to Common Unit Purchase Agreement

6



--------------------------------------------------------------------------------

undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering. Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such Underwritten Offering by giving written notice to the Partnership of
such withdrawal at or prior to the time of pricing of such Underwritten
Offering. Any Holder may deliver written notice (an “Opt-Out Notice”) to the
Partnership requesting that such Holder not receive notice from the Partnership
of any proposed Underwritten Offering; provided, however, that such Holder may
later revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to such Holder pursuant to this Section 2.02(a)
and such Holder shall no longer be entitled to participate in Underwritten
Offerings by the Partnership pursuant to this Section 2.02(a). The Holders
indicated on Schedule A hereto as having opted out shall each be deemed to have
delivered an Opt-Out Notice as of the date hereof.

(b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Partnership can be sold without having such adverse
effect, with such number to be allocated (i) first, to the Partnership and
(ii) second, pro rata among the Selling Holders who have requested participation
in such Underwritten Offering and, except as provided in clause (b), any other
holder of securities of the Partnership having rights of registration that are
neither expressly senior nor subordinated to the Registrable Securities (the
“Parity Securities”). The pro rata allocations for each Selling Holder who has
requested participation in such Underwritten Offering shall be the product of
(a) the aggregate number of Registrable Securities proposed to be sold in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Registrable Securities owned on the Closing Date by such Selling
Holder by (y) the aggregate number of Registrable Securities owned on the
Closing Date by all Selling Holders plus the aggregate number of Parity
Securities owned on the Closing Date by all holders of Parity Securities that
are participating in the Underwritten Offering.

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
this Section 2.02 shall terminate upon such Holder (together with its
Affiliates) ceasing to hold at least $50 million of Registrable Securities
(based on the Common Unit Price). Each Holder shall notify the Partnership in
writing when such Holder holds less than $50 million of Registrable Securities
(based on the Common Unit Price).

 

Exhibit A to Common Unit Purchase Agreement

7



--------------------------------------------------------------------------------

Section 9.3 Delay Rights.

Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement contemplated by this Agreement (in which event the Selling Holder
shall discontinue sales of the Registrable Securities pursuant to the
Registration Statement or such other registration statement contemplated by this
Agreement but may settle any previously made sales of Registrable Securities) if
(i) the Partnership is pursuing an acquisition, merger, reorganization,
disposition, financing or other similar transaction and the Partnership
determines in good faith that the Partnership’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in the Registration Statement or such other
registration statement or (ii) the Partnership has experienced some other
material non-public event, the disclosure of which at such time, in the good
faith judgment of the Partnership, would materially adversely affect the
Partnership; provided, however, in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to the Registration
Statement or such other registration statement for a period that exceeds an
aggregate of 60 days in any 180-day period or 105 days in any 365-day period, in
each case, exclusive of days covered by any lock-up agreement executed by a
Selling Holder in connection with any Underwritten Offering. Upon disclosure of
such information or the termination of the condition described above, the
Partnership shall provide prompt notice to the Selling Holders whose Registrable
Securities are included in the Registration Statement or other registration
statement contemplated by this Agreement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other reasonable
actions to permit registered sales of Registrable Securities as contemplated in
this Agreement.

Section 9.4 Underwritten Offerings.

(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses. The Partnership’s management may but shall not be
required to participate in a roadshow or similar marketing effort in connection
with any Underwritten Offering.

 

Exhibit A to Common Unit Purchase Agreement

8



--------------------------------------------------------------------------------

(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder shall be entitled to any “demand” rights or similar rights that would
require the Partnership to effect an Underwritten Offering solely on behalf of
the Holders.

Section 9.5 Sale Procedures. In connection with its obligations under
this Article II, the Partnership will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus and any prospectus supplement used in
connection therewith as may be necessary to keep the Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement;

(b) if a prospectus or prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and any
Managing Underwriter at any time shall notify the Partnership in writing that,
in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus or prospectus supplement is of
material importance to the success of the Underwritten Offering of such
Registrable Securities, the Partnership shall use its commercially reasonable
efforts to include such information in such prospectus or prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
and any prospectus supplement included therein and any supplements and
amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

Exhibit A to Common Unit Purchase Agreement

9



--------------------------------------------------------------------------------

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any such other registration statement
or any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (e) and any written request by the Commission for
amendments or supplements to the Registration Statement or any such other
registration statement or any prospectus or prospectus supplement thereto;

(f) promptly notify each Selling Holder of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (in the case of any prospectus or
prospectus supplement contained therein, in the light of the circumstances under
which such statement is made); (ii) the issuance or express threat of issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees, subject to Section 2.03 of this Agreement, to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “comfort” letter, dated the pricing date of
such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “comfort” letter shall
be in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement
included therein) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;

 

Exhibit A to Common Unit Purchase Agreement

10



--------------------------------------------------------------------------------

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;

(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(o) if requested by a Selling Holder, (i) incorporate in a prospectus or
prospectus supplement or post-effective amendment to the Registration Statement
or any other registration statement contemplated by this Agreement such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus or prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus or prospectus supplement or post-effective amendment.

The Partnership shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any registration statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto, then such Holder’s
Registrable Securities shall not be included on the Registration Statement (or
any other

 

Exhibit A to Common Unit Purchase Agreement

11



--------------------------------------------------------------------------------

registration statement contemplated by this Agreement), such Holder shall no
longer be entitled to receive Liquidated Damages under this Agreement with
respect thereto, the Partnership shall have no further obligations hereunder
with respect to Registrable Securities held by such Holder and such Holder shall
be deemed to have terminated this Agreement with respect to such Holder.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of
this Section 2.05, shall forthwith discontinue offers and sales of the
Registrable Securities by means of a prospectus or prospectus supplement until
such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus or prospectus supplement contemplated by subsection (f) of
this Section 2.05 or until it is advised in writing by the Partnership that the
use of the prospectus or prospectus supplement may be resumed and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus or prospectus supplement, and, if so directed by the Partnership,
such Selling Holder will, or will request the Managing Underwriter(s), if any,
to deliver to the Partnership (at the Partnership’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus or prospectus supplement covering such
Registrable Securities current at the time of receipt of such notice.

Section 9.6 Cooperation by Holders. The Partnership shall have no obligation to
include in the Registration Statement, or in an Underwritten Offering pursuant
to Section 2.02(a), Registrable Securities of a Holder who has failed to timely
furnish such information that the Partnership determines, after consultation
with its counsel, is reasonably required in order for the registration statement
or prospectus or prospectus supplement, as applicable, to comply with the
Securities Act.

Section 9.7 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities agrees, if requested by the underwriters
of an Underwritten Offering, to enter into a customary letter agreement with
such underwriters providing such Holder will not effect any public sale or
distribution of Registrable Securities during the 60 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of any Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other Affiliate of the
Partnership on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.07 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder. In addition,
this Section 2.07 shall not apply to any Holder that is not entitled to
participate in such Underwritten Offering, whether because such Holder delivered
an Opt-Out Notice prior to receiving notice of the Underwritten Offering or
because such Holder holds less than $50 million of the then-outstanding
Registrable Securities.

Section 9.8 Expenses.

(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.09 hereof, the Partnership shall not
be responsible for professional fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

 

Exhibit A to Common Unit Purchase Agreement

12



--------------------------------------------------------------------------------

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01(a) or an Underwritten Offering covered under this
Agreement, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent public accountants for the
Partnership, including the expenses of any special audits or “comfort” letters
required by or incident to such performance and compliance. “Selling Expenses”
means all underwriting fees, discounts and selling commissions or similar fees
or arrangements allocable to the sale of the Registrable Securities.

Section 9.9 Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees or agents (collectively, the “Selling
Holder Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus or
prospectus supplement, in the light of the circumstances under which such
statement is made) contained in the Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, preliminary prospectus supplement, free writing prospectus or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus or
prospectus supplement, in the light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the Registration Statement or such other
registration statement contemplated by this Agreement, any preliminary
prospectus, preliminary prospectus supplement, free writing prospectus, or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.

 

Exhibit A to Common Unit Purchase Agreement

13



--------------------------------------------------------------------------------

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, preliminary prospectus supplement, free writing
prospectus or final prospectus or prospectus supplement contained therein, or
any amendment or supplement thereof; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.

 

Exhibit A to Common Unit Purchase Agreement

14



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 9.10 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to:

(a) use commercially reasonable efforts to make and keep public information
regarding the Partnership available, as those terms are understood and defined
in Rule 144 (or any similar provision then in effect) under the Securities Act,
at all times from and after the date hereof;

(b) use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Partnership under the
Securities Act and the Exchange Act at all times from and after the date hereof;
and

(c) so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 (or any similar
provision then in effect) under the Securities Act, and (ii) unless otherwise
available via EDGAR, to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Partnership, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.

 

Exhibit A to Common Unit Purchase Agreement

15



--------------------------------------------------------------------------------

Solely for purposes of this Section 2.10, the term “Registrable Securities”
shall be read without regard to the limitation set forth in Section 1.02(e).

Section 9.11 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferees or assignees of Registrable Securities;
provided, however, that (a) unless the transferee or assignee is an Affiliate
of, and after such transfer or assignment continues to be an Affiliate of, such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least $50 million of Registrable
Securities (based on the Common Unit Price), (b) the Partnership is given
written notice prior to any said transfer or assignment, stating the name and
address of each such transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned,
(c) each such transferee or assignee assumes in writing responsibility for its
portion of the obligations of such Purchaser under this Agreement and (d) the
transferor or assignor is not relieved of any obligations or liabilities
hereunder arising out of events occurring prior to such transfer.

Section 9.12 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any current or future holder of any securities of the Partnership that
would allow such current or future holder to require the Partnership to include
securities in any registration statement filed by the Partnership on a basis
other than pari passu with, or expressly subordinate to the rights of, the
Holders of Registrable Securities hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.1 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to a Purchaser, to the respective address listed on Schedule A hereof;

(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and

(c) if to the Partnership:

Noble Midstream Partners LP

1001 Noble Energy Way

Houston, Texas 77070

Attention: Aaron Carlson

Email:         

 

Exhibit A to Common Unit Purchase Agreement

16



--------------------------------------------------------------------------------

with a copy to:

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Attention: Ramey Layne

Email:

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

Section 10.2 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 10.3 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser only in accordance with Section 2.11 hereof.

Section 10.4 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.

Section 10.5 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

Section 10.6 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

 

Exhibit A to Common Unit Purchase Agreement

17



--------------------------------------------------------------------------------

Section 10.7 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

Section 10.8 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10.9 Governing Law. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

Section 10.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 10.11 Entire Agreement. This Agreement, the Common Unit Purchase
Agreement and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties, representations or undertakings, other than
those set forth or referred to herein with respect to the rights granted by the
Partnership set forth herein. This Agreement and the Common Unit Purchase
Agreement supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 10.12 Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 10.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 10.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and the Partnership
shall have any obligation hereunder and that, notwithstanding that one or more
of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue

 

Exhibit A to Common Unit Purchase Agreement

18



--------------------------------------------------------------------------------

of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any transferee or assignee
of a Purchaser hereunder.

Section 10.15 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser (and their permitted transferees and assignees) under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

Section 10.16 Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.

[Signature pages to follow]

 

Exhibit A to Common Unit Purchase Agreement

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

NOBLE MIDSTREAM PARTNERS LP By:   NOBLE MIDSTREAM GP, LLC,   its General Partner
By:  

 

Name:   Thomas W. Christensen Title:   Chief Financial Officer

 

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

[●]: [●]   By:  

                 

Name:   [●] Title:   [●]

 

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF VINSON & ELKINS LLP

Based on the foregoing, and subject to the qualifications and limitations set
forth herein, we are of the opinion that:

 

  i.

The Partnership is a limited partnership organized under the Delaware LP Act
with all limited partnership power and authority, as applicable, (i) to enter
into the Purchase Agreement and the Registration Rights Agreement, to the extent
a party thereto, and to perform its obligations thereunder, and (ii) to own its
properties and to conduct its business as described in the SEC Reports. We
confirm that the Partnership is validly existing and in good standing under the
laws of the State of Delaware and is qualified to do business as a foreign
limited partnership in the states set forth opposite its name on Exhibit A
hereto.

 

  ii.

The General Partner is a limited liability company organized under the Delaware
LLC Act with all limited liability company power and authority to own its
properties, to conduct its business and to act as the general partner of the
Partnership, as applicable, as described in the SEC Reports. We confirm that the
General Partner is validly existing and in good standing under the laws of the
State of Delaware and is qualified to do business as a foreign limited liability
company in the states set forth opposite its name on Exhibit A hereto.

 

  i.

The Units to be issued and sold by the Partnership pursuant to the Purchase
Agreement and the limited partner interests represented thereby have been duly
authorized in accordance with the Partnership Agreement and, when issued and
delivered by the Partnership against payment therefore in accordance with the
terms of the Purchase Agreement, will be validly issued, fully paid (to the
extent required under the Partnership Agreement), nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and free of preemptive rights arising from the Partnership
Agreement.

 

  ii.

The execution, delivery and performance of the Purchase Agreement by the
Partnership have been duly authorized by all necessary limited partnership
action; and the Purchase Agreement has been duly executed and delivered by the
Partnership.

 

  iii.

The execution, delivery and performance of the Registration Rights Agreement
have been duly authorized by all necessary limited partnership action of the
Partnership, and the Registration Rights Agreement has been duly executed and
delivered by the Partnership and is the legally valid and binding agreement of
the Partnership, enforceable against the Partnership in accordance with its
terms, except as the enforcement thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and implied covenants of good
faith and fair dealing.

Exhibit B to Common Unit Purchase Agreement

 

1



--------------------------------------------------------------------------------

  iv.

As of the date hereof, the execution and delivery of the Operative Documents by
the Partnership, the offering, issuance and sale of the Units by the Partnership
to the Purchasers pursuant to the Purchase Agreement and the consummation of the
transactions contemplated by the Operative Documents do not:

 

  a.

violate the Certificate of Limited Partnership of the Partnership or the
Partnership Agreement;

 

  b.

result in the breach of or a default under any material agreements filed as an
exhibit 10 to the Partnership’s Annual Report on Form 10-K filed February 19,
2019 and any subsequently filed Quarterly Report on Form 10-Q; or

 

  c.

violate any federal or New York statute, rule or regulation applicable to the
Partnership Entities or the Delaware LP Act or the Delaware LLC Act; or

 

  d.

require any consents, approvals, or authorizations to be obtained by the
Partnership Entities from, or any registrations, declarations or filings to be
made by the Partnership Entities with, any governmental authority under any
federal or New York statute, rule or regulation applicable to the Partnership
Entities or the Delaware LP Act or the Delaware LLC Act on or prior to the date
hereof that have not been obtained or made;

except in clauses (b), (c) and (d) above for any such breaches, defaults,
violations, consents, approvals, authorizations, registrations, declarations or
filings that, individually or in the aggregate, the occurrence of which or the
failure to have obtained have not materially impaired and will not materially
impair the ability of any of the Partnership Entities to consummate the
transactions provided for in the Operative Documents or would not reasonably be
expected to have a Partnership Material Adverse Effect; provided, however, that
we express no opinion in this paragraph (vi) with respect to federal or state
securities laws.

 

  v.

The Partnership is not and, immediately after giving effect to the issuance and
sale of the Units in accordance with the Purchase Agreement and the application
of the proceeds therefrom, it will not be, required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

  vi.

Assuming the accuracy of the representations and warranties of each Purchaser
and the Partnership contained in the Purchase Agreement, the issuance and sale
of the Units pursuant to the Purchase Agreement are exempt from the registration
requirements of the Securities Act of 1933, as amended. We express no opinion,
however, as to when or under what circumstances you may reoffer or resell any
Units.

Exhibit B to Common Unit Purchase Agreement

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LOCK-UP AGREEMENT

BOFA SECURITIES, INC.

ONE BRYANT PARK

NEW YORK, NEW YORK 10036

CITIGROUP GLOBAL MARKETS INC.

388 GREENWICH STREET,

NEW YORK, NEW YORK 10013

 

  Re:

Private Placement by Noble Midstream Partners LP

Ladies and Gentlemen:

The undersigned understands that Noble Midstream Partners LP, a Delaware limited
partnership (the “Partnership”) has entered into a Common Unit Purchase
Agreement, dated as of November [    ], 2019 (the “Purchase Agreement”), with
the purchasers party thereto providing for the private placement of common units
representing limited partner interests in the Partnership (the “Common Units”).

It is anticipated that in connection with the private placement, the Partnership
shall, following completion of the private placement, file a registration
statement under the Securities Act of 1933, as amended (the “Registration
Statement”), with respect to the possible resale, from time to time, of the
Common Units and that such Registration Statement will be filed by the
Partnership within the time period specified by, and the Partnership will keep
the Registration Statement effective until such time as may be provided in, the
definitive agreements entered into in connection with the private placement of
the Common Units.

In recognition of the benefit that such a private placement will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with each
of BofA Securities, Inc. and Citigroup Global Markets Inc. (together, the
“Agents”), and each investor named in the Purchase Agreement that, during the
period beginning on the Closing Date (as defined in the Purchase Agreement) and
ending on the date that is [                ] days1 from consummation of the
purchase and sale of the Purchased Units (as defined in the Purchase Agreement)
(the “Lock-Up Period”), the undersigned will not, without the prior written
consent of the Agents, directly or indirectly, (i) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any Common Units or any securities convertible
into or exchangeable or exercisable for Common Units, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition (collectively, the “Lock-Up
Units”), or exercise any right with respect to the registration of any of the
Lock-up Units, or file or cause to be filed any registration statement in
connection therewith, under the Securities Act of 1933, as amended (other

 

1 

180 days for Noble Energy, Inc. and 60 days for all other parties.

 

Exhibit C to Common Unit Purchase Agreement

1



--------------------------------------------------------------------------------

than pursuant to the Registration Rights Agreement between the Partnership and
the purchasers, the form of which is attached to the Purchase Agreement), or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Lock-Up Units, whether any such swap or transaction is to be
settled by delivery of Common Units or other securities, in cash or otherwise.

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Units without the prior written consent of
the Agents, provided that (i) the Agents receive a signed lock-up agreement for
the balance of the Lock-Up Period from each donee, trustee, distributee or
transferee, as the case may be, (ii) any such transfer shall not involve a
disposition for value, (iii) such transfers are not required to be reported with
the Securities and Exchange Commission (the “SEC”) on Form 4 in accordance with
Section 16 (“Section 16”) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and (iv) the undersigned does not otherwise voluntarily
effect any public filing or report regarding such transfers:

 

  (i)

as a bona fide gift or gifts;

 

  (ii)

to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin);

 

  (iii)

as a distribution to limited partners or unitholders of the undersigned;

 

  (iv)

to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned; and

 

  (v)

any exercise of options or vesting or exercise of any other equity-based award,
in each case, outstanding on the date of this Lock-Up Agreement, and in each
case under the Partnership’s equity incentive plan or any other plan or
agreement described in the prospectus included or incorporated by reference in
the Registration Statement, and the withholding of Common Units by the Company
for the payment of taxes due upon such exercise or vesting, provided that any
Common Units received upon such exercise or vesting will also be subject to this
Lock-Up Agreement.

Furthermore, the restrictions in the third paragraph of this letter agreement
shall not apply to (i) the establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of Common Units, provided that
(a) such plan does not provide for the transfer of Common Units during the
Lock-up Period and (b) to the extent a public announcement or filing under the
Exchange Act, if any, is required of or voluntarily made by or on behalf of the
undersigned or the Partnership regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Units may be made under such plan during the Lock-up Period,
(ii) sales pursuant to any Rule 10b5-1 plan currently in effect on the date
hereof, (iii) existing pledges pursuant to loan or similar agreements in effect
on the date hereof, as amended from time to time, or any successor to any such
agreement, or any transfers pursuant to any such agreement, or (iv) the deemed
disposition of Common Units under Section 16 upon the cash settlement of phantom
units or unit appreciation rights outstanding as of the date of this Agreement.

 

Exhibit C to Common Unit Purchase Agreement

2



--------------------------------------------------------------------------------

Furthermore, the undersigned may sell Common Units of the Partnership purchased
by the undersigned on the open market following the private placement if and
only if (i) such sales are not required to be reported in any public report or
filing with the Securities and Exchange Commission on Form 4 in accordance with
Section 16 and (ii) the undersigned does not otherwise voluntarily effect any
public filing or report regarding such sales.

 

Exhibit C to Common Unit Purchase Agreement

3